


Free Writing Prospectus
Filed Pursuant to Rule 433
Registration No. 333-145561

The information in this prospectus is not complete and may be changed. A
registration statement relating to these securities has been filed with the
Securities and Exchange Commission. These securities may not be sold nor may
offers to buy be accepted until the registration statement is effective. This
prospectus is not an offer to sell these securities and it is not soliciting an
offer to buy these securities in any state where the offer or sale is not
permitted.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] PRELIMINARY PROSPECTUS
SUPPLEMENT [spacer.gif] [spacer.gif]   SUBJECT TO COMPLETION DATED JUNE 23, 2008
(To Prospectus Dated September 18, 2007) [spacer.gif] [spacer.gif]  

[html_epiceptlogo.jpg]

Up to 10,000,000 Shares of Common Stock, par value $0.0001 per share
Warrants to Purchase up to 10,000,000 Shares of Common Stock, par value $0.0001
per share

This prospectus supplement and the accompanying prospectus relate to the sale of
up to 10,000,000 shares of our common stock and warrants to purchase up to
10,000,000 shares of our common stock and the issuance of up to 10,000,000
shares of our common stock upon exercise of the warrants. Purchasers will
receive warrants to purchase up to 10,000,000 shares of common stock at an
exercise price of $         per share for each share of common stock they
purchase in this offering. Units will not be issued or certificated. The shares
of common stock and the warrants will be issued separately.

You should carefully read this prospectus supplement and the accompanying
prospectus, together with the documents we incorporate by reference, before you
invest in our securities.

Our common stock is dual-listed on The Nasdaq Capital Market and the OMX Nordic
Exchange under the ticker symbol ‘‘EPCT.’’ The last reported sale price of our
common stock on The Nasdaq Capital Market on June 20, 2008 was $0.39 per share.
See ‘‘Risk Factors — Our common stock may be delisted from The Nasdaq Capital
Market or the OMX Nordic Exchange, which may make it more difficult for you to
sell your shares’’ for information regarding the potential de-listing of our
common stock.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Per Unit [spacer.gif] [spacer.gif]
Total Public offering price [spacer.gif] [spacer.gif] [spacer.gif] $ •
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] $ • [spacer.gif] Placement
agent’s fees [spacer.gif] [spacer.gif] [spacer.gif] $ • [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] $ • [spacer.gif] Proceeds, before
expenses, to EpiCept Corporation [spacer.gif] [spacer.gif] [spacer.gif] $ •
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] $ • [spacer.gif]

We retained Rodman & Renshaw, LLC as placement agent to use its reasonable best
efforts to solicit offers to purchase our securities in this offering. The
placement agent is not purchasing or selling any securities pursuant to this
prospectus supplement or the accompanying prospectus. We expect that delivery of
the securities being offered pursuant to this prospectus supplement will be made
to purchasers on or about June       , 2008.

Investing in our securities involves a high degree of risk and the purchasers of
the securities may lose their entire investment. See ‘‘Risk Factors’’ beginning
on page S-5 to read about factors you should consider before buying our
securities.

Neither the Securities and Exchange Commission nor any state securities
commission has approved or disapproved of these securities or determined if this
prospectus supplement and the accompanying prospectus is truthful or complete.
Any representation to the contrary is a criminal offense.

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

RODMAN & RENSHAW, LLC

The date of this Prospectus Supplement is June        , 2008.


--------------------------------------------------------------------------------





You should rely only on the information contained or incorporated by reference
in this prospectus supplement and the accompanying prospectus. We have not
authorized anyone to provide you with different or additional information. We
are not making an offer of these securities in any state where the offer is not
permitted. You should not assume that the information provided by this
prospectus supplement is accurate as of any date other than the date on the
front of this prospectus supplement. Our business, financial condition, results
of operations and prospects may have changed since then.

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

TABLE OF CONTENTS

Prospectus Supplement

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] ABOUT THIS PROSPECTUS SUPPLEMENT [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] S-ii [spacer.gif] SPECIAL NOTE REGARDING
FORWARD-LOOKING STATEMENTS [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
S-ii [spacer.gif] ABOUT EPICEPT [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] S-1 [spacer.gif] THE OFFERING [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] S-4 [spacer.gif] RISK FACTORS [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] S-5 [spacer.gif] USE OF PROCEEDS
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] S-9 [spacer.gif] DESCRIPTION
OF THE WARRANTS [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] S-10
[spacer.gif] PLAN OF DISTRIBUTION [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] S-11 [spacer.gif] LEGAL MATTERS [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] S-11 [spacer.gif] WHERE YOU CAN FIND MORE INFORMATION
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] S-12 [spacer.gif]
INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] S-12 [spacer.gif]

Prospectus

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] ABOUT THIS PROSPECTUS [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] i [spacer.gif] SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] ii [spacer.gif] ABOUT
EPICEPT [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 1 [spacer.gif] RISK
FACTORS [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 2 [spacer.gif] USE
OF PROCEEDS [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 2 [spacer.gif]
RATIO OF EARNINGS TO FIXED CHARGES [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 2 [spacer.gif] SECURITIES WE MAY OFFER [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 2 [spacer.gif] DESCRIPTION OF CAPITAL STOCK
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 3 [spacer.gif] DESCRIPTION
OF DEBT SECURITIES THAT WE MAY OFFER [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 7 [spacer.gif] DESCRIPTION OF WARRANTS [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 13 [spacer.gif] DESCRIPTION OF UNITS [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 14 [spacer.gif] PLAN OF DISTRIBUTION
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 15 [spacer.gif] LEGAL
MATTERS [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 17 [spacer.gif]
EXPERTS [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 17 [spacer.gif]
WHERE YOU CAN FIND MORE INFORMATION [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 17 [spacer.gif] INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 18 [spacer.gif]

S-i


--------------------------------------------------------------------------------





ABOUT THIS PROSPECTUS SUPPLEMENT

This document is in two parts. The first part is this prospectus supplement,
which describes the terms of this offering of our common stock and warrants and
also adds to and updates information contained in or incorporated by reference
into the accompanying prospectus. The second part is the accompanying
prospectus, which gives more information about us and the type of securities we
may offer from time to time under our shelf registration statement. To the
extent there is a conflict between the information contained, or referred to, in
this prospectus supplement, on the one hand, and the information contained, or
referred to, in the accompanying prospectus or any document incorporated by
reference therein, on the other hand, the information in this prospectus
supplement shall control. We have not authorized any broker, dealer, salesperson
or other person to give any information or to make any representation other than
those contained or incorporated by reference in this prospectus supplement and
the accompanying prospectus. You must not rely upon any information or
representation not contained or incorporated by reference in this prospectus
supplement or the accompanying prospectus. This prospectus supplement and the
accompanying prospectus do not constitute an offer to sell or the solicitation
of an offer to buy common stock and warrants, nor do this prospectus supplement
and the accompanying prospectus constitute an offer to sell or the solicitation
of an offer to buy common stock and warrants in any jurisdiction to any person
to whom it is unlawful to make such offer or solicitation in such jurisdiction.
You should not assume that the information contained in this prospectus
supplement and the accompanying prospectus is accurate on any date subsequent to
the date set forth on the front of the document or that any information we have
incorporated by reference is correct on any date subsequent to the date of the
document incorporated by reference, even though this prospectus supplement and
any accompanying prospectus is delivered or common stock and warrants are sold
on a later date.

SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS

This prospectus supplement and the registration statement of which it forms a
part, any accompanying prospectus and the documents incorporated by reference
into these documents contain forward-looking statements within the meaning of
Section 27A of the Securities Act and Section 21E of the Securities Exchange Act
of 1934. We use words such as ‘‘anticipates,’’ ‘‘believes,’’ ‘‘plans,’’
‘‘expects,’’ ‘‘future,’’ ‘‘intends,’’ ‘‘will,’’ ‘‘foresee’’ and similar
expressions to identify these forward-looking statements. In addition, from time
to time we or our representatives have made or may make forward-looking
statements orally or in writing. Furthermore, such forward-looking statements
may be included in various filings that we make with the Securities and Exchange
Commission, or SEC, or press releases or oral statements made by or with the
approval of one of our authorized executive officers. These forward-looking
statements are subject to certain known and unknown risks and uncertainties, as
well as assumptions, that could cause actual results to differ materially from
those reflected in these forward-looking statements. Factors that might cause
actual results to differ include, but are not limited to, those discussed in the
section entitled ‘‘Risk Factors’’ beginning on page S-6 of this prospectus
supplement. Readers are cautioned not to place undue reliance on any
forward-looking statements contained herein, which reflect management’s opinions
only as of the date hereof. Except as required by law, EpiCept undertakes no
obligation to revise or publicly release the results of any revision to any
forward-looking statements. You are advised, however, to consult any additional
disclosures we have made or will make in our reports to the SEC on
Forms 10-K, 10-Q and 8-K. All subsequent written and oral forward-looking
statements attributable to us or persons acting on our behalf are expressly
qualified in their entirety by the cautionary statements contained in this
prospectus supplement.

S-ii


--------------------------------------------------------------------------------





ABOUT EPICEPT

This summary description of us and our business highlights selected information
contained elsewhere in this prospectus supplement, the accompanying prospectus,
or incorporated herein or therein by reference. This summary may not contain all
of the information that you should consider before buying securities in this
offering. You should carefully read this entire prospectus supplement, the
accompanying prospectus, including each of the documents incorporated herein or
therein by reference, before making an investment decision. As used herein,
‘‘EpiCept’’ ‘‘we,’’ ‘‘us,’’ and ‘‘our’’ refer to EpiCept Corporation and its
subsidiaries.

We are a specialty pharmaceutical company focused on the development of
pharmaceutical products for the treatment of cancer and pain. We have a
portfolio of five product candidates in various stages of development: an
oncology product candidate undergoing a reexamination following a negative
opinion for registration in Europe, two oncology compounds, a pain product
candidate for the treatment of peripheral neuropathies and another pain product
candidate for the treatment of acute back pain.

Our leading oncology product candidate, Ceplene®, is being reexamined for
European registration after receiving a negative opinion in March 2008. Ceplene®
is intended as remission maintenance therapy in the treatment of acute myeloid
leukemia, or AML, for patients who are in their first complete remission (CR-1).
We have completed our first Phase I clinical trial for EPC2407, a novel small
molecule vascular disruption agent (‘‘VDA’’) and apoptosis inducer for the
treatment of patients with advanced solid tumors and lymphomas. AzixaTM
(MPC-6827), an apoptosis inducer with VDA activity licensed by us to Myriad
Genetics, Inc. (‘‘Myriad’’) as part of an exclusive, worldwide development and
commercialization agreement, is currently in Phase II clinical trials in
patients with primary glioblastoma, melanoma that has metastasized to the brain
and non-small-cell lung cancer that has spread to the brain.

Our pain product candidate, EpiCept NP-1, is a prescription topical analgesic
cream designed to provide effective long-term relief of pain associated with
peripheral neuropathies. We recently concluded a Phase II clinical study of NP-1
in patients suffering from diabetic peripheral neuropathy, or DPN, and have
ongoing clinical trials for herpetic peripheral neuropathy, or PHN, and
chemotherapy induced neuropathy, or CIN. We expect that the results of the Phase
II clinical study will be available in the third quarter of 2008. LidoPAIN BP,
licensed to Endo Pharmaceuticals, is currently in Phase II PHN development for
the treatment of acute back pain.

None of our product candidates has been approved by the U.S. Food and Drug
Administration or any comparable agency in another country and we have yet to
generate product revenues from any of our product candidates in development.

Our executive offices are located at 777 Old Saw Mill River Road, Tarrytown, NY
10591, our telephone number at that location is (914) 606-3500, and our website
can be accessed at www.epicept.com. Information contained in our website does
not constitute part of this prospectus supplement or the accompanying
prospectus.

Recent Developments

Liquidity.    We currently have sufficient cash resources to fund our projected
operating and debt service requirements into June 2008. We believe that our
existing cash resources together with the net proceeds from this offering will
be sufficient to meet our projected operating and debt service requirements
through July 2008 but will not be sufficient to meet our obligations thereafter,
including but not limited to, our obligations to make interest and principal
payments under (1) our senior secured loan from Hercules Technology Growth
Capital (‘‘Hercules’’), which has a balance of $5.4 million at June 10, 2008 and
is secured by a pledge of substantially all of our assets, including our
intellectual property, and (2) our €1.5 million (approximately $2.4 million) of
outstanding indebtedness that matures in December 2008. In addition, we have
deferred, and will have to continue to defer, payments to certain of our vendors
which will cause our accounts payable balance to increase. We are seeking to
raise additional capital as soon as possible. However, our efforts may not be
successful. If

S-1


--------------------------------------------------------------------------------





we do not raise additional funds before the end of July 2008 we will be unable
to meet our operating and debt service obligations, including the payment of the
interest and principal on our senior secured loan. If we default on the payment
of the interest and principal on our indebtedness, our senior lender may seek to
accelerate our senior secured loan and exercise their rights and remedies under
their loan and security agreement, including the sale of our property and other
assets. See ‘‘Risk Factors — We have limited liquidity and, as a result, may not
be able to meet our operating and debt service requirements including our
obligations under our senior secured loan’’ and ‘‘Risk Factors — We need to
raise additional capital as soon as possible and we may not be able to do so.’’

Ceplene®.    Ceplene® is our lead oncology product candidate and our only
product candidate currently under regulatory consideration. In March 2008, we
received a negative determination from CHMP regarding our European marketing
authorization application for Ceplene® for the remission maintenance and
prevention of relapse of patients with AML in first remission.

In accordance with the rules governing the European Centralized procedure, we
have requested a reexamination of this opinion through the reexamination
procedure and, in May 2008, we submitted our ‘‘Detailed Grounds for
Re-Examination.’’ No formal decision will be taken by the European Commission,
as the European licensing authority, until the reexamination procedure has been
completed. We expect the determination of the reexamination to take place in
July 2008. We cannot assure you that the reexamination will be successful. If
the reexamination is not successful the market value of our common stock and
warrants will be materially and adversely affected, our ability to raise
additional capital will be significantly impaired and our senior secured lender
may assert that there has been a material adverse effect in our business and
declare an event of default. In addition, if the reexamination is not successful
and the results of our NP-1 trial are not positive, our senior secured loan has
been amended to provide that that would constitute a material adverse effect and
our senior secured lender could assert an event of default. If our senior lender
is successful in its assertion that an event of default has occurred, they may
seek to accelerate our senior secured loan and exercise their rights and
remedies under their loan and security agreement, including the sale of our
intellectual property and other assets. See ‘‘Risk Factors — We may not be able
to obtain regulatory approval for Ceplene®, our lead product oncology candidate,
which could delay or prevent us from being able to generate revenue from sales
of Ceplene® and require additional expenditures. Our Phase II trial for NP-1 may
not be successful.’’

Senior Secured Loan.    In May 2008, we amended the Hercules loan agreement such
that we are required to meet certain obligations to obtain financing by
June 2008 and July 2008. Hercules has agreed to waive such obligations in
consideration of the prepayment and loan and warrant amendments described below.
In connection with that amendment, we were required to pay Hercules an amendment
fee of $50,000, which has been paid. We further amended the senior secured loan
on June 23, 2008. In connection with that amendment, we have agreed to pay
$500,000 from our restricted account to Hercules to be applied to the interest
and principal at our senior secured loan to repay a portion of the $5.4 million
balance of our senior secured loan outstanding as of June 10, 2008 and to use
$250,000 of the proceeds of the offering to pay Hercules for amendment fees and
expense reimbursements. We have agreed that the remaining loan balance will bear
interest at a rate per annum of 15.0% (an increase from 11.7%) We have also
agreed that $200,000 under the senior secured loan shall be due and payable on
the earliest to occur of (a) an equity financing in which we receive net
proceeds of $5,000,000, (b) the date the senior secured loan becomes due and
payable whether by acceleration or otherwise, and (c) August 15, 2008. We have
further agreed that the payment of the $1,000,000 (less the $200,000 previously
paid) under the senior secured loan shall be due and payable on the earliest to
occur of (i) an equity financing in which we receive net proceeds of $5,000,000,
(ii) the date the senior secured loan becomes due and payable whether by
acceleration or otherwise, and (iii) September 15, 2008. The maturity date of
the loan is amended to be April 1, 2009 and the balance of the loan (less
$1,000,000) is required to be paid in ten (10) equal monthly installments
beginning July 1, 2008. In addition, we agreed that we would pay the senior
secured loan prior to making any principal payments under our €1.5 million
outstanding indebtedness which matures in December 2008. In the amendments, we
have agreed to pay Hercules (a) fees and expense reimbursements of $250,000 out
of the proceeds of this offering, (b) a $250,000 fee upon the receipt of
statistically significant results for the primary endpoint(s) in our current
clinical trial for NP-1 and (c) a $500,000 fee upon a positive decision on the
reexamination of Ceplene® by the EMEA scheduled

S-2


--------------------------------------------------------------------------------





for the end of July 2008. In addition, if the reexamination is not successful
and the results of our NP-1 trial are not positive, our senior secured loan has
been amended to provide that that would constitute a material adverse effect and
our senior secured lender could assert an event of default. We issued a warrant
to Hercules in June 2008 in which the number of shares of our common stock
issuable upon exercise of the warrant, or the warrant shares, would be equal to
(i) the quotient derived by dividing (a) $1,500,000 by (b) the closing price per
share on the effective date of the amendment to the warrant agreement (or the
‘‘initial warrant shares’’), plus (ii) the quotient derived by dividing
(a) $400,000 by (b) the sum of (x) the closing price per share on the date of
the amendment to the warrant agreement plus (y) $0.02 (or the ‘‘additional
warrant shares’’). The exercise price for the initial warrant shares is the
closing price per share of our common stock on the effective date of the
amendment to the warrant agreement. The exercise price for the additional
warrant shares is closing price per share of our common stock on the date of the
amendment to the warrant agreement plus $0.02. The senior secured lender may, at
its option, convert up to $1,900,000 of the outstanding principal amount of the
loan into shares of our common stock valued at the closing price per share of
common stock on the date of the amendment plus $0.125 per share. We have granted
the senior secured lender registration rights with respect to the shares
issuable upon conversion of the senior secured loan and upon exercise of its
warrants. We may not be able to meet our obligations under our senior secured
loan and our senior secured lender may assert that an event of default has
occurred at any time and seek to accelerate the loan and exercise their rights
and remedies under the loan and security agreement including the sale of our
intellectual property or other assets. See ‘‘Risk Factors — We have limited
liquidity and, as a result, may not be able to meet our operating and debt
service requirements including our obligations under our senior secured loan.’’

Nasdaq Delisting.    On April 8, 2008, we announced that the Nasdaq Listing
Qualifications Department notified us on April 4, 2008 that we were not in
compliance with the market value requirement because the market value of our
listed securities fell below $35,000,000 for ten consecutive business days
(pursuant to Rule 4310(c)(3)(B) of the Nasdaq Marketplace Rules). Pursuant to
Nasdaq Marketplace Rule 4310(c)(8)(C), we were provided a period of 30 calendar
days, or until May 5, 2008, to regain compliance.

On April 16, 2008, we received a letter from the Nasdaq Listings Qualification
Department stating that we were not in compliance with the continued listing
requirements of The Nasdaq Capital Market because the bid price of our common
stock has closed below the minimum $1.00 per share requirement for 30
consecutive business days (pursuant to Marketplace Rule 4310(c)(4)).

On May 7, 2008 we were notified by the Nasdaq Listing Qualifications Department
that we had not regained compliance with the continued listing requirements of
The Nasdaq Capital Market. As a result, the Nasdaq Listing Qualifications
Department has determined that our securities are subject to delisting from The
Nasdaq Capital Market.

On May 14, 2008, we requested a hearing before a Nasdaq Listing Qualifications
Panel to review this determination. Nasdaq has requested that we also address
the bid price requirement during the hearing. Our securities will remain listed
on The Nasdaq Capital Market pending the Panel’s decision. The hearing was held
on June 12, 2008 and the Panel’s decision is scheduled to be announced within 30
to 45 days after the hearing but may be announced sooner. In the event that our
securities are delisted from The Nasdaq Capital Market, our securities may be
eligible to trade on the over-the-counter market, although we can not assume
that will be the case. We have received a notice from the OMX Nordic Exchange
that our common stock has been moved to the observation segment effective
June 2, 2008 due to the fact that there is a material adverse uncertainty
regarding our financial situation. The delisting of our common stock by The
Nasdaq Capital Market may result in the delisting of our common stock on the OMX
Nordic Exchange in Sweden and the delisting of our common stock on The Nasdaq
Capital Market or the OMX Nordic Exchange would adversely affect the market
price and liquidity of our common stock and warrants, your ability to sell your
shares of our common stock and warrants and our ability to raise capital. See
‘‘Risk Factors — Our common stock may be delisted from The Nasdaq Capital Market
or the OMX Nordic Exchange, which will make it more difficult for you to sell
your shares.’’

S-3


--------------------------------------------------------------------------------





THE OFFERING

[spacer.gif] [spacer.gif] [spacer.gif] Common stock being offered by us in this
offering [spacer.gif] Up to 10,000,000 shares of common stock

[spacer.gif] [spacer.gif] [spacer.gif] Warrants offered by us in this offering
[spacer.gif] Warrants to purchase up to 10,000,000 shares of common stock

[spacer.gif] [spacer.gif] [spacer.gif] Common stock issuable upon exercise of
the warrants [spacer.gif] Up to 10,000,000 shares common stock

[spacer.gif] [spacer.gif] [spacer.gif] Common stock to be outstanding after this
offering(1) [spacer.gif] Up to 61,303,905 shares of common stock

[spacer.gif] [spacer.gif] [spacer.gif] Use of proceeds [spacer.gif] Any net
proceeds we may receive will be used to pay $250,000 to our senior secured
lender as amendment fees and expense reimbursements, and the remaining proceeds
to meet our working capital needs and general corporate purposes. See ‘‘Use of
Proceeds.’’

[spacer.gif] [spacer.gif] [spacer.gif] Nasdaq Capital Market and OMX Nordic
Exchange symbol [spacer.gif] EPCT

[spacer.gif] [spacer.gif] [spacer.gif] Risk factors [spacer.gif] Investing in
our common stock and warrants involves a high degree of risk and the purchasers
of our common stock, warrants and the underlying common stock may lose their
entire investment. See ‘‘Risk Factors’’ and the other information included and
incorporated by reference in this prospectus supplement and the accompanying
prospectus for a discussion of risk factors you should carefully consider before
deciding to invest in our securities.

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

(1) The number of shares of our common stock to be outstanding after this
offering is based on the number of shares of our common stock outstanding as of
June 20, 2008 and an issuance of 10,000,000 shares of common stock. This number
does not include, as of June 20, 2008:

• 4,919,349 shares of our common stock issuable upon exercise of options
outstanding, at a weighted average exercise price of $4.78 per share, including
1,101,490 shares issuable upon the exercise of options granted during 2008 to
certain of our directors, our named executive officers and other employees;

• 392,899 shares of restricted common stock and common stock units granted to
certain of our directors, our named executive officers and other employees;

• 2,780,637 shares of our common stock reserved for issuance under our 2005
Equity Incentive Plan and our 2005 Employee Stock Purchase Plan;

• 15,014,325 shares of our common stock issuable upon the exercise of warrants
purchased in certain private placements at a weighted average exercise price of
$2.48 per share;

• 1,000,000 shares of common stock that may be issued in the future under our
Standby Equity Distribution Agreement with YA Global Investments, L.P., dated as
of December 21, 2006, pursuant to which no shares have been issued;

• 10,000,000 shares of our common stock issuable upon exercise of the Warrants;
and

• the shares issuable to our senior secured lender upon exercise of its warrants
or upon conversion of its senior secured note.

S-4


--------------------------------------------------------------------------------





RISK FACTORS

Investment in our securities involves a high degree of risk and purchasers of
our securities may lose their entire investment. You should carefully consider
the specific risks described below and under the caption ‘‘Risk Factors’’ in any
of our filings with the SEC pursuant to Section 13(a), 14 or 15(d) of the
Securities and Exchange Act of 1934, as amended, or the Exchange Act, which are
incorporated herein by reference, before making an investment decision. Each of
the risks described in these headings could adversely affect our business,
financial condition, results of operations and prospects, and could result in a
complete loss of your investment. For more information, see ‘‘Where You Can Find
More Information’’ and ‘‘Incorporation of Certain Documents By Reference.’’

Risks Related to our Financial Condition and Business

We have limited liquidity and, as a result, may not be able to meet our
operating and debt service requirements including our obligations under our
senior secured loan.

We believe that our existing cash resources together with the net proceeds from
this offering will be sufficient to meet our projected operating and debt
service requirements through July 2008 but will not be sufficient to meet our
obligations thereafter, including but not limited to, our obligations to make
interest and principal payments under (1) our senior secured loan from Hercules,
which has a balance of $5.4 million at June 10, 2008, and is secured by a pledge
of substantially all of our assets, including our intellectual property and (2)
our €1.5 million (approximately $2.4 million) of outstanding indebtedness that
matures in December 2008. In addition, we have deferred, and will continue to
defer, payments to certain of our vendors which will cause our accounts payable
balance to increase. We are seeking to raise additional capital as soon as
possible. However, our efforts may not be successful. If we do not raise
additional funds before the end of July 2008, we will be unable to meet our
operating and debt service obligations, including the payment of interest and
principal on our senior secured loan. If we default on the payment of the
interest and principal on our indebtedness or if our senior secured lender
otherwise asserts that there has been a material adverse change in our business
that constitutes an event of default, they may seek to accelerate our senior
secured loan and exercise their rights and remedies under their loan and
security agreement, including the sale of our property and other assets. In
addition, we may be forced to file a bankruptcy case or have an involuntary
bankruptcy case filed against us or otherwise liquidate our assets. Any of these
events would materially and adversely effect our business, financial condition,
results of operations, the value of our common stock and warrants and our
ability to raise capital and could result in the termination of our
collaborative and licensing arrangements. See ‘‘Risk Factors — We need to raise
additional capital as soon as possible and we may not be able to do so.’’

We need to raise additional capital as soon as possible and we may not be able
to do so.

We are seeking to raise, as soon as possible, additional equity capital, incur
additional indebtedness or enter into collaboration and licensing agreements to
enable us to continue to fund our operating and debt service requirements and to
meet our commitments under our existing indebtedness. Equity capital, if
available, may be dilutive or may have rights and preferences that adversely
impact the value of our common stock and warrants. Debt financing, if available,
may contain restrictive covenants that could limit our flexibility in conducting
future business activities. Given our available cash resources, existing
indebtedness and results of operations, obtaining debt financing may not be
possible. To the extent we raise additional capital through collaborative and
licensing arrangements, it may be necessary for us to relinquish valuable rights
to our product candidates that we might otherwise seek to develop or
commercialize independently. If the reexamination of the Ceplene® negative
opinion is not successful or the results of our NP-1 Phase II clinical trial are
not positive or do not support further clinical development of NP-1, our ability
to raise additional capital would be materially and adversely affected.

Our common stock may be delisted by The Nasdaq Capital Market and the OMX Nordic
Exchange due to our failure to maintain various listing standards and our
financial condition. The

S-5


--------------------------------------------------------------------------------





delisting of our common stock would adversely affect the market price and
liquidity of our common stock and warrants and our ability to raise capital
through the sale of equity securities. In addition, if our common stock is
delisted, we will not be able to offer and sell securities utilizing our
existing shelf registration statement on Form S-3, which would make it more
difficult for us to raise capital through public offerings of equity and debt
securities. After this offering, due to restrictions under U.S. securities laws,
we will have limited ability to utilize our existing shelf registration
statement to raise additional capital for a period of one year unless the market
value of our common stock and warrants increases substantially, which would
delay or prevent us from raising capital in public offerings. There can be no
assurance that our efforts to raise additional funds will be successful, or that
sufficient funds will be available on satisfactory terms. If we are not
successful in obtaining additional funds prior to July 2008, we will be required
to curtail our operations, we will not be able to meet our operating and debt
service requirements, and our lenders would likely seek to accelerate our
indebtedness and, in the case of Hercules, seek to exercise their rights and
remedies under their loan and security agreement, including their right to
assert an event of default, demand repayment, accelerate our debt and sell our
intellectual property and other assets. In such an event, we may be forced to
file a bankruptcy case or have an involuntary bankruptcy case filed against us.
Any of these circumstances would materially and adversely affect our business,
financial condition, results of operations, the value of our common stock and
warrants and our ability to raise capital and could result in the termination of
our collaborative and licensing arrangements.

We may not be able to obtain regulatory approval for Ceplene®, our lead product
oncology candidate, which could delay or prevent us from being able to generate
revenue from sales of Ceplene® and require additional expenditures. Our Phase II
clinical trial for NP-1 may not be successful.

None of our products has received regulatory approval. Ceplene® is our lead
oncology product candidate and our only product candidate currently under
regulatory consideration. In March 2008, we received a negative determination
from CHMP regarding our marketing authorization application for Ceplene® for the
remission maintenance and prevention of relapse of patients with AML in first
remission.

In accordance with the rules governing the European Centralized procedure, we
have requested a reexamination of this opinion through the appeal procedure and
in May 2008 we submitted our ‘‘Detailed Grounds for Re-Examination.’’ No formal
decision will be taken by the European Commission, as the European licensing
authority, until the reexamination has been completed. We expect the
reexamination to take place in July 2008.

We may not be successful in our efforts to advocate for a positive outcome in
the reexamination and we cannot assure you that the reexamination will be
successful. A negative outcome in the reexamination would delay or prevent us
from generating revenue from product sales of Ceplene® for the foreseeable
future and may require us to conduct additional costly and time-consuming
clinical trials, which may not be successful.

We anticipate that the results of our Phase II clinical trial for NP-1 will be
available in the third quarter of 2008. The results of that clinical trial may
not be positive or support further development of NP-1.

If the reexamination is not successful, or our Phase II clinical trial for NP-1
is not positive or does not support further clinical development of NP-1, the
market value of our common stock and warrants will be materially and adversely
affected, our ability to raise additional capital will be significantly impaired
and our senior secured lender may assert that there has been a material adverse
effect on our business and declare an event of default of our senior secured
loan and seek to exercise their rights and remedies, including their right to
declare an event of default, demand repayment and sell our intellectual property
and other assets. In addition, if the reexamination is not successful and the
results of our NP-1 trial are not positive, our senior secured loan has been
amended to provide that that would constitute a material adverse effect and our
senior secured lender could assert an event of

S-6


--------------------------------------------------------------------------------





default. In such an event, we may be forced to file a bankruptcy case or have an
involuntary bankruptcy case filed against us. Any of these events would
materially and adversely effect the value of our common stock and warrants.

We have a history of losses and have never generated revenues from product sales
and we expect to incur substantial losses in the future.

We have incurred significant losses since our inception, and we expect that we
will experience net losses and negative cash flow for the foreseeable future.
Since our inception in 1993, we have incurred significant net losses in each
year. Our losses have resulted principally from costs incurred in connection
with our development activities and from general and administrative costs
associated with our operations. Our net loss for the fiscal year ended
December 31, 2007 and 2006 and the three months ended March 31, 2008, was
$28.7 million, $65.5 million, and $6.1 million, respectively. As of December 31,
2007 and 2006, our accumulated deficit was $170.8 and $142.2 million,
respectively, and as of March 31, 2008 our accumulated deficit was
$176.9 million. We may never generate sufficient net revenue to achieve or
sustain profitability.

We expect to continue to incur increasing expenses over the next several years
as we:

[spacer.gif] [spacer.gif] [spacer.gif] •  continue to conduct clinical trials
for our product candidates;

[spacer.gif] [spacer.gif] [spacer.gif] •  seek regulatory approvals for our
product candidates;

[spacer.gif] [spacer.gif] [spacer.gif] •  develop, formulate and commercialize
our product candidates;

[spacer.gif] [spacer.gif] [spacer.gif] •  implement additional internal controls
and reporting systems and develop new corporate infrastructure;

[spacer.gif] [spacer.gif] [spacer.gif] •  acquire or in-license additional
products or technologies or expand the use of our technologies; and

[spacer.gif] [spacer.gif] [spacer.gif] •  maintain, defend and expand the scope
of our intellectual property.

We expect that we will have large fixed expenses in the future, including
significant expenses for research and development and general and administrative
expenses. We will need to generate significant revenues to achieve and maintain
profitability. If we cannot successfully develop, obtain regulatory approvals
for, and commercialize our product candidates, we will not be able to generate
significant revenue from product sales or achieve profitability in the future.
As a result, our ability to achieve and sustain profitability will depend on our
ability to generate and sustain substantially higher revenue while maintaining
reasonable cost and expense levels.

We may not be able to continue as a going concern.

Our recurring losses from operations and our stockholders’ deficit raise
substantial doubt about our ability to continue as a going concern and, as a
result, our independent registered public accounting firm has included an
explanatory paragraph in its report on our consolidated financial statements for
the year ended December 31, 2007, which are incorporated herein by reference,
with respect to this uncertainty. We will need to raise additional capital to
continue to operate as a going concern. In addition, the perception that we may
not be able to continue as a going concern may cause others to choose not to
deal with us due to concerns about our ability to meet our contractual
obligations and may adversely affect our ability to raise additional capital.

Risks Related to this Offering

Our common stock may be delisted from The Nasdaq Capital Market or the OMX
Nordic Exchange, which may make it more difficult for you to sell your shares.

We received a letter from the Nasdaq Listing Qualifications Department stating
that we have not regained compliance with the continued listing requirements of
The Nasdaq Capital Market because

S-7


--------------------------------------------------------------------------------





the market value of our listed securities fell below $35,000,000 for 10
consecutive trading days and we were unable to regain compliance. As a result,
Nasdaq determined that our common stock will be delisted from The Nasdaq Capital
Market on May 16, 2008. We appealed that determination which will stay the
delisting of our common stock until the appeal is heard. In addition, we also
received a letter from Nasdaq stating that we were not in compliance with the
continued listing requirements of The Nasdaq Capital Market because the bid
price of our common stock closed below the minimum of $1.00 per share
requirement for 30 consecutive business days. Nasdaq requested that we also
address this requirement in our appeal. The hearing for our appeal was held on
June 12, 2008 and the decision is scheduled to be announced within 30 to 45 days
after the hearing but may be announced sooner. We have also received a notice
from the OMX Nordic Exchange that our common stock has been moved to the
observation segment effective June 2, 2008 due to the fact that there is a
material adverse uncertainty regarding our financial situation. The delisting of
our common stock by The Nasdaq Capital Market may result in the delisting of our
common stock on the OMX Nordic Exchange in Sweden and the delisting of our
common stock on The Nasdaq Capital Market or the OMX Nordic Exchange would
adversely affect the market price and liquidity of our common stock and
warrants, your ability to sell your shares of our common stock, our ability to
raise capital and, could cause our senior secured lender to assert that there
has been a material adverse change in our business and declare an event of
default of our senior secured loan.

Our quarterly financial results are likely to fluctuate significantly, which
could have an adverse effect on our stock price.

Our quarterly operating results, which are expected to be losses for the
foreseeable future, will be difficult to predict and may fluctuate significantly
from period to period, particularly because we are a relatively small company
with no approved products. The level of our revenues, if any, expenses and our
results of operations at any given time could fluctuate as a result of any of
the following factors:

[spacer.gif] [spacer.gif] [spacer.gif] •  research and development expenses
incurred and other operating expenses;

[spacer.gif] [spacer.gif] [spacer.gif] •  results of our clinical trials;

[spacer.gif] [spacer.gif] [spacer.gif] •  our ability to obtain regulatory
approval for our product candidates;

[spacer.gif] [spacer.gif] [spacer.gif] •  our ability to achieve milestones
under our strategic relationships on a timely basis or at all;

[spacer.gif] [spacer.gif] [spacer.gif] •  timing of new product offerings,
acquisitions, licenses or other significant events by us or our competitors;

[spacer.gif] [spacer.gif] [spacer.gif] •  regulatory approvals and legislative
changes affecting the products we may offer or those of our competitors;

[spacer.gif] [spacer.gif] [spacer.gif] •  our ability to establish and maintain
a productive sales force;

[spacer.gif] [spacer.gif] [spacer.gif] •  demand and pricing of any products we
may offer;

[spacer.gif] [spacer.gif] [spacer.gif] •  physician and patient acceptance of
our products;

[spacer.gif] [spacer.gif] [spacer.gif] •  levels of third-party reimbursement
for our products;

[spacer.gif] [spacer.gif] [spacer.gif] •  interruption in the manufacturing or
distribution of our products;

[spacer.gif] [spacer.gif] [spacer.gif] •  the effect of competing technological
and market developments;

[spacer.gif] [spacer.gif] [spacer.gif] •  litigation involving patents, licenses
or other intellectual property rights; and

[spacer.gif] [spacer.gif] [spacer.gif] •  product failures or product liability
lawsuits.

Until we obtain regulatory approval for any of our product candidates, we cannot
begin to market or sell them. As a result, it will be difficult for us to
forecast demand for our products with any degree of certainty. It is also
difficult to predict the timing of the achievement of various milestones under
our strategic relationships. In addition, our operating expenses may continue to
increase as we develop product candidates and build commercial capabilities.
Accordingly, we may

S-8


--------------------------------------------------------------------------------





experience significant quarterly losses. Because of these factors, our operating
results in one or more future quarters may fail to meet the expectations of
securities analysts or investors, which would adversely affect the value of our
common stock and warrants.

Future sales of common stock by our existing stockholders may cause our stock
price to fall.

The market price of our common stock and warrants could decline as a result of
sales by our existing and future stockholders, including the holders of our
warrants and our senior secured lender, in the market or the perception that
these sales could occur. These sales might also make it more difficult for us to
sell equity securities at a time and price that we deem appropriate.

Because we have broad discretion in how we use the proceeds from this offering,
we may use the proceeds in ways in which you disagree.

We intend to use the net proceeds to repay indebtedness and for general
corporate purposes. See ‘‘Use of Proceeds.’’ With the exception of the proceeds
that we will use to repay indebtedness, we have not allocated specific amounts
of the net proceeds from this offering for any specific purpose. Accordingly,
our management will have significant flexibility in applying the net proceeds of
this offering. You will be relying on the judgment of our management with regard
to the use of these net proceeds, and you will not have the opportunity, as part
of your investment decision, to assess whether the proceeds are being used
appropriately. It is possible that the net proceeds will be invested in a way
that does not yield a favorable, or any, return for our company. The failure of
our management to use such funds effectively could have a material adverse
effect on our business, financial condition, operating results and cash flow.

We have never paid dividends on our common stock, and we do not anticipate
paying any cash dividends in the foreseeable future.

We have never paid cash dividends on any of our classes of capital stock to
date, and we intend to retain our future earnings, if any, to fund the
development and growth of our business. In addition, the terms of existing or
any future debt may preclude us from paying these dividends. As a result,
capital appreciation, if any, of our common stock will be your sole source of
gain for the foreseeable future.

USE OF PROCEEDS

We estimate that the net proceeds we will receive from this offering will be
approximately $     million after deducting the placement agent’s fee and
estimated offering expenses. We will not receive any additional cash proceeds
from the exercise of the warrants offered hereby. $250,000 of the net proceeds
will be paid to our senior secured lender as amendment fees and expense
reimbursements. Investing in our common stock and warrants involves a high
degree of risk and purchasers may lose their entire investment. We expect to use
the remainder of the net proceeds to fund our operations and to make scheduled
monthly payments on our senior secured debt. We may invest funds that we do not
immediately require in short-term marketable securities.

S-9


--------------------------------------------------------------------------------





DESCRIPTION OF THE WARRANTS

The material terms and provisions of the warrants being offered pursuant to this
prospectus supplement and the accompanying prospectus are summarized below. This
summary is subject to, and qualified in its entirety by, the terms of the
warrants as set forth in the form of warrant to be filed as exhibits to our
current report on Form 8-K which we will file with the SEC on or about
June 23, 2008.

The warrants represent the right to purchase up to 10,000,000 shares of common
stock at an initial exercise price equal to $         per share. Each warrant
may be exercised at any time and from time to time on or after the six month
anniversary of the date of issuance and through and including June        ,
2013.

The warrants are subject to customary, pro rata anti-dilution provisions for
stock splits or recapitalizations. This summary of certain terms and provision
of the warrants are qualified in their entirety by reference to the detailed
provisions of the warrants, the form of which was filed as an exhibit to a
current report on Form 8-K that is incorporated herein by reference.

A warrant may be transferred by a holder without our consent upon surrender of
the warrant to us, properly endorsed (by the holder executing an assignment in
the form attached to the Warrant).

The exercise price and the number of shares of common stock are subject to
adjustment in the event of stock splits, stock dividends on our common stock,
stock combinations or similar events affecting our common stock. In addition, in
the event we consummate any merger, consolidation, sale or other reorganization
event in which our common stock is converted into or exchanged for securities,
cash or other property or we consummate a sale of substantially all of our
assets, then following that event, a sale of substantially all of our assets,
then following that event, the holders of warrants will be entitled to receive
upon exercise of the warrants the land and amount of securities, cash or other
property which the holders would have received if they had exercised their
warrants prior to such reorganization event.

A holder will only be permitted to exercise its warrant by means of a ‘‘cashless
exercise’’ in which case the holder will pay the exercise price for such warrant
with shares of common stock issuable upon exercise of the warrant. In such
circumstances, we would not receive any additional cash proceeds in connection
with any such exercise.

S-10


--------------------------------------------------------------------------------





PLAN OF DISTRIBUTION

We are offering shares of common stock and warrants through the placement agent.
Subject to the terms and conditions contained in the placement agent agreement,
dated June     , 2008, Rodman & Renshaw, LLC has agreed to act as placement
agent for the sale of shares of our common stock, par value $0.0001 per share,
and warrants to purchase shares of our common stock offered in this prosepctus
supplement. The placement agent is not purchasing or selling any shares or
warrants offered by this prosepctus supplement and the accompanying prospectus,
but has agreed to use reasonable ‘‘best efforts’’ to arrange for the sale of all
of the shares and warrants offered by this prospectus supplement and the
accompanying prospectus.

The placement agent has arranged for the sale to one or more purchasers of the
shares of common stock and warrants offered pursuant to this prospectus
supplement and the accompanying prospectus through direct purchase agreements
between the purchasers and us. In exchange for these placement agent services,
we have agreed to pay the placement agent immediately upon the closing of the
placement (i) a cash fee equal to up to 7% of the securities offered under this
prospectus supplement and accompanying prospectus and (ii) additional
compensation in the form of warrants to purchase that number of shares which,
when added to the cash fee plus reimbursed expenses, equals 8% of the aggregate
purchase price paid by each purchaser of the securities, on the same terms and
conditions as the warrants offered pursuant to this prospectus supplement and
accompanying prospectus. In addition, we will also reimburse the placement agent
for up to $25,000 of legal and out of pocket expenses incurred by them.

Our obligation to issue and sell securities to the purchasers is subject to the
conditions set forth in the purchase agreements, which may be waived by us in
our discretion. A purchaser’s obligation to purchase securities is subject to
conditions set forth in the purchase agreement as well, which also may be
waived.

From time to time, we may issue up to 10,000,000 shares of our common stock
(subject to adjustment) upon exercise of the warrants. These shares may be sold
by the holders thereof from time to time. The warrants are not listed on any
exchange and an active trading market for the warrants may not develop.

A warrant may be transferred by a holder without our consent upon surrender of
the warrant to us, properly endorsed (by the holder executing an assignment in
the form attached to the warrant).

We currently anticipate that the sale of up to 10,000,000 shares of our common
stock and up to 10,000,000 warrants will be completed on or about June     ,
2008. We estimate the total expenses of this offering which will be payable by
us, excluding the fees payable to the placement agent, will be approximately
$             .

We have agreed to indemnify the placement agent and purchasers against
liabilities under the Securities Act.

The placement agent agreement with Rodman & Renshaw, LLC will be included as an
exhibit to our Current Report on Form 8-K that will be filed with the SEC on
June 23, 2008.

In order to facilitate the offering of the securities, the placement agent may
engage in transactions that stabilize, maintain or otherwise affect the market
price of our securities. Any of these activities may maintain the market price
of our securities at a level above that which might otherwise prevail in the
open market. The placement agent is not required to engage in these activities
and if commenced, may end any of these activities at any time. Neither we nor
the placement agent make any representation or prediction as to the effect that
these transactions may have on the market price of our securities. These
transactions may occur on The Nasdaq Capital Market, the OMX Nordic Exchange or
otherwise. Any such transactions will be conducted in compliance with Regulation
M under the Securities Exchange Act of 1934.

LEGAL MATTERS

The validity of the issuance of the securities offered by this prospectus
supplement have been passed upon for us by Weil, Gotshal & Manges LLP, New York,
New York.

S-11


--------------------------------------------------------------------------------





WHERE YOU CAN FIND MORE INFORMATION

The documents incorporated by reference into this prospectus supplement are
available from us upon request. We will provide a copy of any and all of the
information that is incorporated by reference in this prospectus, without
charge, upon written or oral request. If you would like to obtain this
information from us, please direct your request, either in writing or by
telephone, to:

Investor Relations
EpiCept Corporation
777 Old Saw Mill River Road
Tarrytown, NY 10591
(914) 606-3500

We file reports, proxy statements and other information with the SEC. Copies of
our reports, proxy statements and other information may be inspected and copied
at the SEC’s Public Reference Room at 100 F. Street, N.E., Washington, D.C.
20549. Copies of these materials can also be obtained by mail at prescribed
rates from the Public Reference Room of the SEC, 100 F. Street, N.E.,
Washington, D.C. 20549. You may obtain information on the operation of the
Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an
internet site that contains reports, proxy and information statements and other
information regarding EpiCept and other issuers that file electronically with
the SEC. The address of the SEC internet site is www.sec.gov. This information
is also available on our website at www.epicept.com.

Reports, proxy statements and other information regarding us may also be
inspected at:

The National Association of Securities Dealers
1735 K Street, N.W.
Washington, D.C. 20006

We have filed a registration statement on Form S-3 under the Securities Act with
the SEC with respect to the securities to be sold hereunder. This prospectus
supplement and the accompanying prospectus have been filed as part of that
registration statement. This prospectus supplement does not contain all of the
information set forth in the registration statement because certain parts of the
registration statement are omitted in accordance with the rules and regulations
of the SEC. The registration statement is available for inspection and copying
as set forth above.

INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE

The SEC allows us to ‘‘incorporate by reference’’ into this prospectus
supplement and the accompanying prospectus the information we have filed with
the SEC. This means that we can disclose important information by referring you
to those documents. All documents that EpiCept subsequently files with the SEC
pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act, prior to the
termination of this offering, will be deemed to be incorporated by reference
into this prospectus supplement and the accompanying prospectus and to be a part
hereof from the date of filing of such documents. Unless expressly incorporated
into this prospectus supplement and the accompanying prospectus, a Current
Report (or portion thereof) furnished, but not filed, on Form 8-K shall not be
incorporated by reference into this prospectus supplement and the accompanying
prospectus. Any statement contained in a document incorporated or deemed to be
incorporated by reference in this prospectus supplement and the accompanying
prospectus shall be deemed to be modified or superseded for purposes of this
prospectus supplement and the accompanying prospectus to the extent that a
statement contained herein or in any other subsequently filed document which
also is or is deemed to be incorporated by reference herein modifies or
supersedes such statement. Any such statement so modified or superseded shall
not be deemed, except as so modified or superseded, to constitute a part of this
prospectus supplement and the accompanying prospectus. We are not, however,
incorporating by reference any documents or portions thereof, whether
specifically listed below or filed in the future, that are not deemed ‘‘filed’’
with the SEC, including information furnished pursuant to Item 2.02 or 7.01 of
Form 8-K.

S-12


--------------------------------------------------------------------------------





We incorporate by reference the following documents that we have filed with the
SEC and any filings that we will make with the SEC in the future under Sections
13(a), 13(c), 14 or 15(d) of the Exchange Act until this offering is terminated:

[spacer.gif] [spacer.gif] [spacer.gif] •  Quarterly Report on Form 10-Q for the
fiscal quarter ended March 31, 2008;

[spacer.gif] [spacer.gif] [spacer.gif] •  Annual Report on Form 10-K for the
fiscal year ended December 31, 2007;

[spacer.gif] [spacer.gif] [spacer.gif] •  Definitive Proxy Statement on
Schedule 14A dated April 7, 2008 relating to our annual meeting of stockholders
held on May 21, 2008;

[spacer.gif] [spacer.gif] [spacer.gif] •  Additional Definitive Proxy Soliciting
Materials on Schedule 14A dated April 9, 2008, relating to our annual meeting of
stockholders held on May 21, 2008;

[spacer.gif] [spacer.gif] [spacer.gif] •  Additional Definitive Proxy Soliciting
Materials on Schedule 14A dated May 16, 2008, relating to our annual meeting of
stockholders held on May 21, 2008;

•     Current Report on Form 8-K filed January 11, 2008;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
January 30, 2008;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
February 28, 2008;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
March 4, 2008;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
March 6, 2008;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
March 7, 2008;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
March 20, 2008;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
April 3, 2008;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
April 8, 2008;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
April 21, 2008;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
May 9, 2007;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
May 15, 2008; 

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
May 21, 2008;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
May 28, 2008;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
June 5, 2008;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
June 6, 2008; and

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
June 23, 2008.

Copies of these filings are available free of charge by writing to EpiCept
Corporation, 777 Old Saw Mill River Road, Tarrytown, New York 10591, Attention:
Robert W. Cook, Secretary, or by telephoning us at (914) 606-3500.

Any statement made in this prospectus supplement and the accompanying prospectus
concerning the contents of any contract, agreement or other document is only a
summary of the actual document. You may obtain a copy of any document summarized
in this prospectus supplement and the accompanying prospectus at no cost by
writing to or telephoning us at the address and telephone number given above.
Each statement regarding a contract, agreement or other document is qualified in
its entirety by reference to the actual document.

S-13


--------------------------------------------------------------------------------





PROSPECTUS

[html_epiceptlogo.jpg]

$50,000,000

Common Stock, par value $0.0001 per share
Preferred Stock, par value $0.0001 per share
Debt Securities
Convertible Debt Securities
Warrants

This prospectus relates solely to the offer and sale, from time to time, of
equity and debt securities of EpiCept Corporation (‘‘EpiCept’’ or the
‘‘Company’’) by us. The securities are being offered on a continuous basis
pursuant to Rule 415 under the Securities Act of 1933, as amended.

We may offer the securities from time to time in amounts and on terms as we may
determine, through public or private transactions or through other means
described in the section entitled ‘‘Plan of Distribution’’ beginning on page 15.

Each time our securities are offered, we will provide a prospectus supplement
containing more specific information about the particular offering and attach it
to this prospectus. The prospectus supplements may also add, update or change
information contained in this prospectus. This prospectus may not be used to
offer or sell securities without a prospectus supplement which includes a
description of the method and terms of this offering.

You should carefully read this prospectus and any accompanying prospectus
supplement, together with the documents we incorporate by reference, before you
invest in our securities.

We may offer and sell these securities to or through one or more underwriters,
dealers and agents, or directly to purchasers, on a continuous or delayed basis.
The prospectus supplements will provide the specific terms of the plan of
distribution.

Our common stock is dual-listed on The Nasdaq Capital Market and the OMX Nordic
Exchange under the ticker symbol ‘‘EPCT.’’ The last reported sale price of our
common stock on August 31, 2007 was $1.64 per share. We have not yet determined
whether any of the other securities that may be offered by this prospectus will
be listed on any exchange, inter-dealer quotation system or over-the-counter
system. If we decide to seek a listing for any of our other securities, that
will be disclosed in a prospectus supplement.

Investing in our securities involves risks. See ‘‘Risk Factors’’ beginning on
page 2 to read about factors you should consider before buying our securities.

Neither the Securities and Exchange Commission nor any state securities
commission has approved or disapproved of these securities or determined if this
prospectus is truthful or complete. Any representation to the contrary is a
criminal offense.

The date of this prospectus is September 18, 2007.


--------------------------------------------------------------------------------





You should rely only on the information contained or incorporated by reference
in this prospectus. We have not authorized anyone to provide you with different
or additional information. We are not making an offer of these securities in any
state where the offer is not permitted. You should not assume that the
information provided by this prospectus is accurate as of any date other than
the date on the front of this prospectus. Our business, financial condition,
results of operations and prospects may have changed since then.

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

TABLE OF CONTENTS

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] ABOUT THIS PROSPECTUS [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] i [spacer.gif] SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] ii [spacer.gif] ABOUT
EPICEPT [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 1 [spacer.gif] RISK
FACTORS [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 2 [spacer.gif] USE
OF PROCEEDS [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 2 [spacer.gif]
RATIO OF EARNINGS TO FIXED CHARGES [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 2 [spacer.gif] SECURITIES WE MAY OFFER [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 2 [spacer.gif] DESCRIPTION OF CAPITAL STOCK
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 3 [spacer.gif] DESCRIPTION
OF DEBT SECURITIES THAT WE MAY OFFER [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 7 [spacer.gif] DESCRIPTION OF WARRANTS [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 13 [spacer.gif] DESCRIPTION OF UNITS [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 14 [spacer.gif] PLAN OF DISTRIBUTION
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 15 [spacer.gif] LEGAL
MATTERS [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 17 [spacer.gif]
EXPERTS [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 17 [spacer.gif]
WHERE YOU CAN FIND MORE INFORMATION [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 17 [spacer.gif] INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 18 [spacer.gif]

ABOUT THIS PROSPECTUS

This prospectus is part of a registration statement on Form S-3 that we filed
with the Securities and Exchange Commission (the ‘‘Commission’’) using a
‘‘shelf’’ registration process. Under this shelf registration process, we may,
from time to time, offer and/or sell the securities referenced herein in one or
more offerings. Each time our securities are offered, we will provide a
prospectus supplement and attach it to this prospectus. The prospectus
supplement will contain more specific information about the offering. The
prospectus supplement may also add, update or change information contained in
this prospectus. Any statement that we make in this prospectus will be modified
or superseded by any inconsistent statement made by us in a prospectus
supplement. You should read both this prospectus and any accompanying prospectus
supplement together with the additional information described under the heading
‘‘Incorporation of Certain Documents by Reference.’’

You should rely only on the information contained in this prospectus, any
applicable prospectus supplement and those documents incorporated by reference
herein. We have not authorized anyone to provide you with information different
from that contained in this prospectus or any prospectus supplement or
incorporated herein or herein by reference. This prospectus may only be used
where it is legal to sell these securities. This prospectus is not an offer to
sell, or a solicitation of an offer to buy, in any state where the offer or sale
is prohibited. The information in this prospectus, any prospectus supplement or
any document incorporated herein or therein by reference is accurate as of the
date contained on the cover of such documents. Neither the delivery of this
prospectus or any prospectus supplement, nor any sale made under this prospectus
or any prospectus supplement will, under any circumstances, imply that the
information in this prospectus or any prospectus supplement is correct as of any
date after the date of this prospectus or any such prospectus supplement.

i


--------------------------------------------------------------------------------





SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS

This prospectus and the registration statement of which it forms a part, any
prospectus supplement and the documents incorporated by reference into these
documents contain forward-looking statements within the meaning of Section 27A
of the Securities Act and Section 21E of the Securities Exchange Act of 1934. We
use words such as ‘‘anticipates,’’ ‘‘believes,’’ ‘‘plans,’’ ‘‘expects,’’
‘‘future,’’ ‘‘intends,’’ ‘‘will,’’ ‘‘foresee’’ and similar expressions to
identify these forward-looking statements. In addition, from time to time we or
our representatives have made or may make forward-looking statements orally or
in writing. Furthermore, such forward-looking statements may be included in
various filings that we make with the SEC, or press releases or oral statements
made by or with the approval of one of our authorized executive officers. These
forward-looking statements are subject to certain known and unknown risks and
uncertainties, as well as assumptions, that could cause actual results to differ
materially from those reflected in these forward-looking statements. Factors
that might cause actual results to differ include, but are not limited to, those
discussed in the section entitled ‘‘Risk Factors’’ beginning on page 2 of this
prospectus. Readers are cautioned not to place undue reliance on any
forward-looking statements contained herein, which reflect management’s opinions
only as of the date hereof. Except as required by law, EpiCept undertakes no
obligation to revise or publicly release the results of any revision to any
forward-looking statements. You are advised, however, to consult any additional
disclosures we make in our reports to the SEC on Forms 10-K, 10-Q and 8-K. All
subsequent written and oral forward-looking statements attributable to us or
persons acting on our behalf are expressly qualified in their entirety by the
cautionary statements contained in this prospectus.

ii


--------------------------------------------------------------------------------





ABOUT EPICEPT

This summary description of us and our business highlights selected information
about us contained elsewhere in this prospectus or incorporated herein by
reference. This summary may not contain all of the information about us that you
should consider before buying securities in this offering. You should carefully
read this entire prospectus, any applicable prospectus supplement, including
each of the documents incorporated herein or therein by reference, before making
an investment decision. As used herein, ‘‘EpiCept’’ ‘‘we,’’ ‘‘us,’’ and ‘‘our’’
refer to EpiCept Corporation and its subsidiaries.

We are a specialty pharmaceutical company focused on the development of
pharmaceutical products for the treatment of cancer and pain. Our lead oncology
product candidate is Ceplene, which had been submitted for European registration
as remission maintenance therapy in the treatment of acute myeloid leukemia, or
AML, specifically for patients who are in their first complete remission (CR-1).
Two other oncology compounds are in development, one of which has commenced a
Phase II clinical trial and the second of which entered clinical development in
late 2006. Our mid-to-late stage pain product candidates are: EpiCept NP-1, a
prescription topical analgesic cream designed to provide effective long-term
relief of peripheral neuropathies; LidoPAIN SP, a sterile prescription analgesic
patch designed to provide sustained topical delivery of lidocaine to a
post-surgical or post-traumatic sutured wound while also providing a sterile
protective covering for the wound; and LidoPAIN BP, a prescription analgesic
non-sterile patch designed to provide sustained topical delivery of lidocaine
for the treatment of acute or recurrent lower back pain. Our portfolio of pain
management and oncology product candidates allows us to be less reliant on the
success of any single product candidate.

None of our product candidates has been approved by the U.S. Food and Drug
Administration (‘‘FDA’’) or any comparable agency in another country and we have
yet to generate product revenues from any of our product candidates in
development.

Our executive offices are located at 777 Old Saw Mill River Road, Tarrytown, NY
10591, our telephone number at that location is (914) 606-3500, and our website
can be accessed at www.epicept.com. Information contained in our website does
not constitute part of this prospectus.

1


--------------------------------------------------------------------------------





RISK FACTORS

Investment in our securities involves a high degree of risk. You should
carefully consider the specific risks described under the heading ‘‘Risk
Factors’’ in the applicable prospectus supplement and under the caption ‘‘Risk
Factors’’ in any of our filings with the SEC pursuant to Sections 13(a), 14 or
15(d) of the Securities and Exchange Act of 1934, as amended, or the Exchange
Act, which are incorporated herein by reference, before making an investment
decision. Each of the risks described in these headings could adversely affect
our business, financial condition, results of operations and prospects, and
could result in a complete loss of your investment. For more information, see
‘‘Where You Can Find More Information’’ and ‘‘Incorporation of Certain Documents
By Reference.’’ Risks related to specific securities will be described in the
applicable prospectus supplement relating to those securities.

USE OF PROCEEDS

Unless we state otherwise in the applicable prospectus supplement accompanying
this prospectus, we expect to add substantially all of the net proceeds of the
sale of securities by us to our general funds for general corporate purposes,
including capital expenditures, working capital, the repayment or reduction of
long-term and short-term debt, and acquisitions of businesses, products, product
rights or technologies. We may invest funds that we do not immediately require
in short-term marketable securities.

RATIO OF EARNINGS TO FIXED CHARGES

The following table contains our consolidated ratio of earnings to fixed charges
for the periods indicated. You should read these ratios in connection with our
consolidated financial statements, including the notes to those statements,
incorporated by reference in this prospectus.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] For the Year Ended December 31,
[spacer.gif] [spacer.gif] For the Six
Months Ended
June 30, 2007   [spacer.gif] [spacer.gif] 2002 [spacer.gif] [spacer.gif] 2003
[spacer.gif] [spacer.gif] 2004 [spacer.gif] [spacer.gif] 2005 [spacer.gif]
[spacer.gif] 2006 Ratio of earnings to fixed charges(1) [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] N/A [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] N/A [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] N/A [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] N/A [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] N/A [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] N/A [spacer.gif] Deficiency of earnings
available
to cover fixed charges
(in thousands)(2) [spacer.gif] [spacer.gif] [spacer.gif] $ (9,877 ) 
[spacer.gif] [spacer.gif] [spacer.gif] $ (10,035 )  [spacer.gif] [spacer.gif]
[spacer.gif] $ (7,883 )  [spacer.gif] [spacer.gif] [spacer.gif] $ (7,499 ) 
[spacer.gif] [spacer.gif] [spacer.gif] $ (65,453 )  [spacer.gif] [spacer.gif]
[spacer.gif] $ (14,714 ) 

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

(1) In each of the periods presented, we incurred a net loss. Thus, our earnings
were insufficient to cover our fixed charges.

(2) The deficiency of earnings is equivalent to net loss before income tax
expense/benefit.

SECURITIES WE MAY OFFER

We may, from time to time offer under this prospectus, separately or together:

[spacer.gif] [spacer.gif] [spacer.gif] •  common stock

[spacer.gif] [spacer.gif] [spacer.gif] •  preferred stock

[spacer.gif] [spacer.gif] [spacer.gif] •  senior, subordinated or convertible
debt securities

[spacer.gif] [spacer.gif] [spacer.gif] •  warrants to purchase equity
securities; and

[spacer.gif] [spacer.gif] [spacer.gif] •  units

The aggregate initial offering price of the offered securities will not exceed
$50,000,000.

2


--------------------------------------------------------------------------------





DESCRIPTION OF CAPITAL STOCK

General

Our restated certificate of incorporation authorizes 75,000,000 shares of common
stock, $0.0001 par value, and 5,000,000 shares of undesignated preferred stock,
$0.0001 par value. The foregoing and the following description of capital stock
give effect to the restated certificate of incorporation and by the provisions
of the applicable Delaware law.

Common Stock

As of August 14, 2007, EpiCept had 37,544,993 shares of common stock outstanding
that were held of record by approximately 95 stockholders.

The holders of common stock are entitled to one vote per share on all matters to
be voted upon by the stockholders. Subject to preferences that may be applicable
to any outstanding preferred stock, the holders of common stock are entitled to
receive ratably any dividends that may be declared from time to time by the
board of directors out of funds legally available for that purpose. In the event
of EpiCept’s liquidation, dissolution or winding up, the holders of common stock
are entitled to share ratably in all assets remaining after payment of
liabilities, subject to prior distribution rights of preferred stock then
outstanding. The common stock has no preemptive or conversion rights or other
subscription rights. There are no redemption or sinking fund provisions
applicable to the common stock.

Preferred Stock

Our board of directors has the authority, without action by its stockholders, to
designate and issue up to 5,000,000 shares of preferred stock in one or more
series. The board of directors may also designate the rights, preferences and
privileges of each series of preferred stock; any or all of which may be greater
than the rights of the common stock. It is not possible to state the actual
effect of the issuance of any shares of preferred stock upon the rights of
holders of the common stock until the board of directors determines the specific
rights of the holders of the preferred stock. However, these effects might
include:

[spacer.gif] [spacer.gif] [spacer.gif] •  restricting dividends on the common
stock;

[spacer.gif] [spacer.gif] [spacer.gif] •  diluting the voting power of the
common stock;

[spacer.gif] [spacer.gif] [spacer.gif] •  impairing the liquidation rights of
the common stock; and

[spacer.gif] [spacer.gif] [spacer.gif] •  delaying or preventing a change in
control of our company without further action by the stockholders.

Whenever preferred stock is to be sold pursuant to this prospectus, we will file
a prospectus supplement relating to that sale which will specify:

[spacer.gif] [spacer.gif] [spacer.gif] •  the number of shares in the series of
preferred stock;

[spacer.gif] [spacer.gif] [spacer.gif] •  the designation for the series of
preferred stock by number, letter or title that will distinguish the series from
any other series of preferred stock;

[spacer.gif] [spacer.gif] [spacer.gif] •  the dividend rate, if any, and whether
dividends on that series of preferred stock will be cumulative, noncumulative or
partially cumulative;

[spacer.gif] [spacer.gif] [spacer.gif] •  the voting rights of that series of
preferred stock, if any;

[spacer.gif] [spacer.gif] [spacer.gif] •  any conversion provisions applicable
to that series of preferred stock;

[spacer.gif] [spacer.gif] [spacer.gif] •  any redemption or sinking fund
provisions applicable to that series of preferred stock;

[spacer.gif] [spacer.gif] [spacer.gif] •  the liquidation preference per share
of that series of preferred stock; and

[spacer.gif] [spacer.gif] [spacer.gif] •  the terms of any other preferences or
rights, if any, applicable to that series of preferred stock.

3


--------------------------------------------------------------------------------





Warrants

As of August 14, 2007, the following warrants were outstanding:

[spacer.gif] [spacer.gif] [spacer.gif] •  Upon the closing of the merger with
Maxim Pharmaceuticals, Inc. on January 4, 2006, we issued warrants to purchase
approximately 0.3 million shares at an exercise price range of $13.48 – $37.75
per share of our common stock in exchange for Maxim’s warrants.

[spacer.gif] [spacer.gif] [spacer.gif] •  On February 9, 2006, we raised
$11.6 million gross proceeds through a private placement of common stock and
common stock purchase warrants. Five year common stock purchase warrants were
issued to the investors granting them the right to purchase approximately
1 million shares of our common stock at a price of $4.00 per share.

[spacer.gif] [spacer.gif] [spacer.gif] •  On August 30, 2006, we entered into a
senior secured term loan in the amount of $10.0 million with Hercules Technology
Growth Capital. Inc. Five year common stock purchase warrants were issued to
Hercules granting them the right to purchase 0.5 million shares of our common
stock at an exercise price of $2.65 per share. As a result of certain
anti-dilution adjustments resulting from a financing consummated by us on
December 21, 2006 and an amendment entered into on January 26, 2007, the terms
of the warrants issued to Hercules Technology Growth Capital, Inc. were adjusted
to grant Hercules the right to purchase an aggregate of 0.9 million shares of
our common stock at an exercise price of $1.46 per share.

[spacer.gif] [spacer.gif] [spacer.gif] •  On December 21, 2006, we raised
approximately $10.0 million gross proceeds through a private placement of common
stock and common stock purchase warrants. Five year common stock purchase
warrants were issued to the investors granting them the right to purchase
approximately 3.9 million shares of our common stock at a price of $1.47 per
share.

[spacer.gif] [spacer.gif] [spacer.gif] •  On June 28, 2007, we raised
approximately $10.0 million gross proceeds through a private placement of common
stock and common stock purchase warrants. Five year common stock purchase
warrants were issued to the investors granting them the right to purchase
approximately 2.6 million shares of our common stock at an exercise price of
$2.93 per share.

[spacer.gif] [spacer.gif] [spacer.gif] •  On August 1, 2007, we issued five year
common stock purchase warrants to Epitome Analgesics Inc. granting them the
right to purchase approximately 0.3 million shares of our common stock at a
price of $1.96 per share.

Registration Rights

In consideration for the termination of an existing registration rights
agreement and in anticipation of the merger with Maxim, we entered into a
registration rights agreement pursuant to which TVM III Limited Partnership, TVM
IV GmbH & Co. KG, Private Equity Direct Finance, The Merlin Biosciences
Fund L.P., The Merlin Biosciences Fund GbR, the Sanders Investors and Mr. John
V. Talley were granted registration rights with respect to their shares of
common stock following the completion of the merger with Maxim. These
registration rights include customary demand and piggyback registration rights.
There are a total of 4,578,151 shares of common stock that are subject to these
registration rights.

In connection with the each of the private placements conducted on February 9,
2006, August 30, 2006, December 21, 2006 and June 28, 2007, we entered into
customary registration rights agreements granting the holders of common stock
purchase warrants representing an aggregate of 7,882,269 shares of common stock
the right to require us to register the common stock issuable upon exercise of
their warrants. The shares underlying the warrants sold in February 2006,
August 2006, December 2006 and June 2007 were already registered with the SEC.
We are also required to file a registration statement for the common stock
issuable to Cornell Capital Partners pursuant to the SEDA on or prior to the
first sale of common stock thereunder to Cornell Capital Partners.

Anti-Takeover Provisions

Provisions of Delaware law and the restated certificate of incorporation and
amended bylaws to be in effect upon the closing of the merger could make the
acquisition of EpiCept through a tender

4


--------------------------------------------------------------------------------





offer, a proxy contest or other means more difficult and could make the removal
of incumbent officers and directors more difficult. We expect these provisions
to discourage coercive takeover practices and inadequate takeover bids and to
encourage persons seeking to acquire control of us to first negotiate with our
board of directors. We believe that the benefits provided its ability to
negotiate with the proponent of an unfriendly or unsolicited proposal outweigh
the disadvantages of discouraging these proposals. EpiCept believes the
negotiation of an unfriendly or unsolicited proposal could result in an
improvement of its terms.

Effects of Some Provisions of Delaware Law.   Upon the closing of the merger, we
will be subject to Section 203 of the Delaware General Corporation Law, an
anti-takeover law. In general, Section 203 prohibits a publicly held Delaware
corporation from engaging in a ‘‘business combination’’ with an ‘‘interested
stockholder’’ for a period of three years following the date the person became
an interested stockholder, unless:

[spacer.gif] [spacer.gif] [spacer.gif] •  prior to the date of the transaction,
the board of directors of the corporation approved either the business
combination or the transaction which resulted in the stockholder becoming an
interested stockholder;

[spacer.gif] [spacer.gif] [spacer.gif] •  the stockholder owned at least 85% of
the voting stock of the corporation outstanding at the time the transaction
commenced, excluding for purposes of determining the number of shares
outstanding (a) shares owned by persons who are directors and also officers, and
(b) shares owned by employee stock plans in which employee participants do not
have the right to determine confidentially whether shares held subject to the
plan will be tendered in a tender or exchange offer; or

[spacer.gif] [spacer.gif] [spacer.gif] •  on or subsequent to the date of the
transaction, the business combination is approved by the board and authorized at
an annual or special meeting of stockholders, and not by written consent, by the
affirmative vote of at least 66% of the outstanding voting stock which is not
owned by the interested stockholder.

Generally, a ‘‘business combination’’ for these purposes includes a merger,
asset or stock sale, or other transaction resulting in a financial benefit to
the interested stockholder. An ‘‘interested stockholder’’ for these purposes is
a person who, together with affiliates and associates, owns or, within three
years prior to the determination of interested stockholder status, did own 15%
or more of a corporation’s outstanding voting securities, we expect the
existence of this provision to have an anti-takeover effect with respect to
transactions its board of directors does not approve in advance. We also
anticipate that Section 203 may also discourage attempts that might result in a
premium over the market price for the shares of common stock held by
stockholders.

Anti-Takeover Effects of Provisions of the Charter Documents.   Our restated
certificate of incorporation provides for our board of directors to be divided
into three classes serving staggered terms. Approximately one-third of the board
of directors will be elected each year. The provision for a classified board
could prevent a party who acquires control of a majority of the outstanding
voting stock from obtaining control of the board of directors until the second
annual stockholders meeting following the date the acquiring party obtains the
controlling stock interest. The classified board provision could discourage a
potential acquirer from making a tender offer or otherwise attempting to obtain
control of us and could increase the likelihood that incumbent directors will
retain their positions. Our restated certificate of incorporation to be in
effect upon the closing of the merger also provides that directors may be
removed with cause by the affirmative vote of the holders of 75% of the
outstanding shares of common stock.

Our amended and restated bylaws establish an advance notice procedure for
stockholder proposals to be brought before an annual meeting of our
stockholders, including proposed nominations of persons for election to the
board of directors. At an annual meeting, stockholders may only consider
proposals or nominations specified in the notice of meeting or brought before
the meeting by or at the direction of the board of directors. Stockholders may
also consider a proposal or nomination by a person who was a stockholder of
record on the record date for the meeting, who is entitled to vote at the
meeting and who has given to our secretary timely written notice, in proper

5


--------------------------------------------------------------------------------





form, of his or her intention to bring that business before the meeting. Our
amended bylaws do not give the board of directors the power to approve or
disapprove stockholder nominations of candidates or proposals regarding other
business to be conducted at a special or annual meeting of the stockholders.
However, the amended and restated bylaws may have the effect of precluding the
conduct of business at a meeting if the proper procedures are not followed.
These provisions may also discourage or deter a potential acquirer from
conducting a solicitation of proxies to elect the acquirer’s own slate of
directors or otherwise attempting to obtain control of us.

Under Delaware law, a special meeting of stockholders may be called by the board
of directors or by any other person authorized to do so in the amended and
restated certificate of incorporation or the amended and restated bylaws. The
amended and restated bylaws authorize a majority of our board of directors, the
chairman of the board or the chief executive officer to call a special meeting
of stockholders. Because our stockholders do not have the right to call a
special meeting, a stockholder could not force stockholder consideration of a
proposal over the opposition of the board of directors by calling a special
meeting of stockholders prior to such time as a majority of the board of
directors believed or the chief executive officer believed the matter should be
considered or until the next annual meeting provided that the requestor met the
notice requirements. The restriction on the ability of stockholders to call a
special meeting means that a proposal to replace the board also could be delayed
until the next annual meeting.

Delaware law provides that stockholders may execute an action by written consent
in lieu of a stockholder meeting. However, Delaware law also allows us to
eliminate stockholder actions by written consent. Elimination of written
consents of stockholders may lengthen the amount of time required to take
stockholder actions since actions by written consent are not subject to the
minimum notice requirement of a stockholder’s meeting. However, we believe that
the elimination of stockholders’ written consents may deter hostile takeover
attempts. Without the availability of stockholders’ actions by written consent,
a holder controlling a majority of our capital stock would not be able to amend
its bylaws or remove directors without holding a stockholders meeting. The
holder would have to obtain the consent of a majority of the board of directors,
the chairman of the board or the chief executive officer to call a stockholders
meeting and satisfy the notice periods determined by the board of directors. The
restated certificate of incorporation provides that stockholders may not act by
written consent.

Transfer Agent and Registrar

The transfer agent and registrar for our common stock is American Stock Transfer
and Trust Company, located at 59 Maiden Lane, Plaza Level, New York, NY 10038.

6


--------------------------------------------------------------------------------





DESCRIPTION OF DEBT SECURITIES THAT WE MAY OFFER

The following summary of the terms of the debt securities describes general
terms that apply to the debt securities. The debt securities offered pursuant to
this prospectus will be unsecured obligations and will be either senior debt,
subordinated debt and/or convertible debt. The particular terms of any debt
securities will be described more specifically in each prospectus supplement
relating to those debt securities. Where any provision in an accompanying
prospectus supplement is inconsistent with any provision in this summary, the
prospectus supplement will control.

Debt securities will be issued under an indenture. We summarize the indenture
below. Where we make no distinction in our summary between senior debt
securities and subordinated debt securities the applicable information refers to
any debt securities and the indenture. Since this is only a summary, it does not
contain all of the information that may be important to you. A form of indenture
relating to debt securities, along with a form of debt securities are exhibits
to the registration statement of which this prospectus is a part. The form of
executed indenture will be incorporated by reference from a current report on
Form 8-K. We encourage you to read those documents, including the executed
indenture because the executed indenture, and not this summary, will govern your
rights as a holder of debt securities.

General

The indenture will not limit the aggregate principal amount of debt securities
we may issue and will provide that we may issue debt securities thereunder from
time to time in one or more series. The indenture will not limit the amount of
other indebtedness or debt securities, other than certain secured indebtedness
as described below, which we or our subsidiaries may issue. Under the indenture,
the terms of the debt securities of any series may differ and we, without the
consent of the holders of the debt securities of any series, may reopen a
previous series of debt securities and issue additional debt securities of the
series or establish additional terms of the series.

Unless otherwise provided in a prospectus supplement, any senior debt securities
will be our unsecured obligations and will rank equally with all of our other
unsecured and senior indebtedness, and the subordinated debt securities will be
unsecured obligations of ours and, as set forth below under ‘‘— Subordinated
Debt Securities,’’ will be subordinated in right of payment to all of our senior
indebtedness.

Because many of our assets are held in subsidiaries established in connection
with financing transactions, our rights and the rights of our creditors
(including the holders of debt securities) and shareholders to participate in
any distribution of assets of any subsidiary upon the subsidiary’s liquidation
or reorganization or otherwise would be subject to the prior claims of the
subsidiary’s creditors, except to the extent that we may be a creditor with
recognized claims against the subsidiary.

You should refer to the prospectus supplement that accompanies this prospectus
for a description of the specific series of debt securities we are offering by
that prospectus supplement. The terms may include:

[spacer.gif] [spacer.gif] [spacer.gif] •  the title and specific designation of
the debt securities, including whether they are senior debt securities or
subordinated debt securities, and if subordinated, the degree to which the
subordinated debt securities will be senior or subordinated to our indebtedness
in right of payment;

[spacer.gif] [spacer.gif] [spacer.gif] •  any limit on the aggregate principal
amount of the debt securities or the series of which they are a part;

[spacer.gif] [spacer.gif] [spacer.gif] •  whether the debt securities are to be
issuable as registered securities, as bearer securities or alternatively as
bearer securities and registered securities, and if as bearer securities,
whether interest on any portion of a bearer security in global form will be paid
to any clearing organizations;

[spacer.gif] [spacer.gif] [spacer.gif] •  the currency or currencies, or
composite currencies, in which the debt securities will be denominated and in
which we will make payments on the debt securities;

7


--------------------------------------------------------------------------------





[spacer.gif] [spacer.gif] [spacer.gif] •  the date or dates on which we must pay
principal;

[spacer.gif] [spacer.gif] [spacer.gif] •  the rate or rates at which the debt
securities will bear interest or the manner in which interest will be
determined, if any interest is payable;

[spacer.gif] [spacer.gif] [spacer.gif] •  the date or dates from which any
interest will accrue, the date or dates on which we must pay interest and the
record date for determining who is entitled to any interest payment;

[spacer.gif] [spacer.gif] [spacer.gif] •  the place or places where we must pay
the debt securities and where any debt securities issued in registered form may
be sent for transfer or exchange;

[spacer.gif] [spacer.gif] [spacer.gif] •  the terms and conditions on which we
may, or may be required to, redeem the debt securities;

[spacer.gif] [spacer.gif] [spacer.gif] •  the terms and conditions of any
sinking fund;

[spacer.gif] [spacer.gif] [spacer.gif] •  the terms and conditions of
modifications, amendments and waivers of any terms of the debt securities;

[spacer.gif] [spacer.gif] [spacer.gif] •  if other than denominations of $1,000,
the denominations in which we may issue the debt securities;

[spacer.gif] [spacer.gif] [spacer.gif] •  the amount we will pay if the maturity
of the debt securities is accelerated;

[spacer.gif] [spacer.gif] [spacer.gif] •  whether we will issue the debt
securities in the form of one or more global securities and, if so, the identity
of the depositary for the global security or securities;

[spacer.gif] [spacer.gif] [spacer.gif] •  events of default or covenants
(including relating to merger, consolidations and sales of assets) that apply to
the debt securities;

[spacer.gif] [spacer.gif] [spacer.gif] •  whether the debt securities will be
defeasible; and

[spacer.gif] [spacer.gif] [spacer.gif] •  any other terms of the debt securities
and any other deletions from or modifications or additions to the indenture in
respect of the debt securities, including those relating to the subordination of
any debt securities.

Unless the applicable prospectus supplement specifies otherwise, the debt
securities will not be listed on any securities exchange.

Unless the applicable prospectus supplement specifies otherwise, we will issue
the debt securities in fully registered form without coupons. If we issue debt
securities of any series in bearer form, the applicable prospectus supplement
will describe the special restrictions and considerations, including special
offering restrictions and special federal income tax considerations, applicable
to those debt securities and to payment on and transfer and exchange of those
debt securities. Debt securities issued in bearer form will be transferable by
delivery.

Unless otherwise stated in the prospectus supplement, we will pay principal,
premium, interest and additional amounts, if any, on the debt securities at the
office or agency we maintain for that purpose (initially the corporate trust
office of the trustee). We may pay interest on debt securities issued in
registered form by check mailed to the address of the persons entitled to the
payments or we may pay by transfer to their U.S. bank accounts. Interest on debt
securities issued in registered form will be payable on any interest payment
date to the registered owners of the debt securities at the close of business on
the regular record date for the interest payment. We will name in the prospectus
supplement all paying agents we initially designate for the debt securities. We
may designate additional paying agents, rescind the designation of any paying
agent or approve a change in the office through which any paying agent acts, but
we must maintain a paying agent in each place where payments on the debt
securities are payable.

Unless otherwise stated in the prospectus supplement, the debt securities may be
presented for transfer (duly endorsed or accompanied by a written instrument of
transfer, if we or the security registrar so requires) or exchanged for other
debt securities of the same series (containing identical terms and provisions,
in any authorized denominations, and in the same aggregate principal amount) at
the office or agency we maintain for that purpose (initially the corporate trust
office of the trustee). There will be no service charge for any transfer or
exchange, but we may require payment sufficient

8


--------------------------------------------------------------------------------





to cover any tax or other governmental charge or expenses payable in connection
with the transfer or exchange. We will not be required to:

[spacer.gif] [spacer.gif] [spacer.gif] •  issue, register the transfer of, or
exchange, debt securities during a period beginning at the opening of business
15 days before the day of mailing of a notice of redemption of any such debt
securities and ending at the close of business on the day of such mailing or

[spacer.gif] [spacer.gif] [spacer.gif] •  register the transfer of or exchange
any debt security selected for redemption in whole or in part, except the
unredeemed portion of any debt security being redeemed in part.

We shall appoint the trustee as security registrar. Any transfer agent (in
addition to the security registrar) we initially designate for any debt
securities will be named in the related prospectus supplement. We may designate
additional transfer agents, rescind the designation of any transfer agent or
approve a change in the office through which any transfer agent acts, but we
must maintain a transfer agent in each place where any payments on the debt
securities are payable.

Unless otherwise stated in the prospectus supplement, we will issue the debt
securities only in fully registered form, without coupons, in minimum
denominations of $1,000 and integral multiples of $1,000. The debt securities
may be represented in whole or in part by one or more global debt securities.
Each global security will be registered in the name of a depositary or its
nominee and the global security will bear a legend regarding the restrictions on
exchanges and registration of transfer. Interests in a global security will be
shown on records maintained by the depositary and its participants, and
transfers of those interests will be made as described below. Provisions
relating to the use of global securities are more fully described below in the
section entitled ‘‘Use of Global Securities.’’

We may issue the debt securities as original issue discount securities (bearing
no interest or bearing interest at a rate which at the time of issuance is below
market rates) to be sold at a substantial discount below their principal amount.
We will describe certain special U.S. federal income tax and other
considerations applicable to any debt securities that are issued as original
issue discount securities in the applicable prospectus supplement.

If the purchase price of any debt securities is payable in one or more foreign
currencies or currency units, or if any debt securities are denominated in one
or more foreign currencies or currency units, or if any payments on the debt
securities are payable in one or more foreign currencies or currency units, we
will describe the restrictions, elections, certain U.S. federal income tax
considerations, specific terms and other information about the debt securities
and the foreign currency or currency units in the prospectus supplement.

We will comply with Section 14(e) under the Exchange Act, and any other tender
offer rules under the Exchange Act that may then be applicable, in connection
with any obligation to purchase debt securities at the option of the holders.
Any such obligation applicable to a series of debt securities will be described
in the related prospectus supplement.

Subordinated Debt Securities

Unless otherwise provided in the applicable prospectus supplement, the following
provisions will apply for subordinated debt securities.

Before we pay the principal of, premium, if any, and interest on, the
subordinated debt securities, we must be current and not in default on payment
in full of all of our senior indebtedness. Senior indebtedness includes all of
our indebtedness as described below, except for:

[spacer.gif] [spacer.gif] [spacer.gif] •  obligations issued or assumed as the
deferred purchase price of property;

[spacer.gif] [spacer.gif] [spacer.gif] •  conditional sale obligations;

[spacer.gif] [spacer.gif] [spacer.gif] •  obligations arising under any title
retention agreements;

[spacer.gif] [spacer.gif] [spacer.gif] •  indebtedness relating to the
applicable subordinated debt securities;

[spacer.gif] [spacer.gif] [spacer.gif] •  indebtedness owed to one of our
subsidiaries; and

9


--------------------------------------------------------------------------------





[spacer.gif] [spacer.gif] [spacer.gif] •  indebtedness that, by its terms, is
subordinate in right of payment to or equal with the applicable subordinated
debt securities.

Generally indebtedness means:

[spacer.gif] [spacer.gif] [spacer.gif] •  the principal of, premium, if any, and
interest on indebtedness for money borrowed;

[spacer.gif] [spacer.gif] [spacer.gif] •  the principal of, premium, if any, and
interest on indebtedness evidenced by notes, debentures, bonds or other similar
instruments;

[spacer.gif] [spacer.gif] [spacer.gif] •  capitalized lease obligations;

[spacer.gif] [spacer.gif] [spacer.gif] •  obligations issued or assumed as the
deferred purchase price of property, all conditional sale obligations and all
obligations arising under any title retention agreements;

[spacer.gif] [spacer.gif] [spacer.gif] •  obligations for the reimbursement of
any obligor on any letter of credit, banker’s acceptance or similar credit
transaction (other than obligations with respect to certain letters of credit
securing obligations entered into in the ordinary course of business);

[spacer.gif] [spacer.gif] [spacer.gif] •  obligations of the type referred to in
the bullet points above assumed for another party and dividends of another party
for the payment of which, in either case, one is responsible or liable as
obligor, guarantor or otherwise; and

[spacer.gif] [spacer.gif] [spacer.gif] •  obligations assumed of the types
referred to in the bullet points above for another party secured by any lien on
any of one’s property or assets.

Indebtedness does not include amounts owed pursuant to trade accounts arising in
the ordinary course of business.

Generally, we may not pay the principal of, premium, if any, or interest on the
subordinated debt securities if, at the time of payment (or immediately after
giving effect to such payment):

[spacer.gif] [spacer.gif] [spacer.gif] •  there exists under any senior
indebtedness, or any agreement under which any senior indebtedness is issued,
any default, which default results in the full amount of the senior indebtedness
being declared due and payable; or

[spacer.gif] [spacer.gif] [spacer.gif] •  the trustee has received written
notice from a holder of senior indebtedness stating that there exists under the
senior indebtedness, or any agreement under which the senior indebtedness is
issued, a default, which default permits the holders of the senior indebtedness
to declare the full amount of the senior indebtedness due and payable,

unless, among other things, in either case:

[spacer.gif] [spacer.gif] [spacer.gif] •  the default has been cured or
waived; or

[spacer.gif] [spacer.gif] [spacer.gif] •  full payment of amounts then due for
principal and interest and of all other obligations then due on all senior
indebtedness has been made or duly provided for under the terms of any
instrument governing senior indebtedness.

Limited subordination periods apply in the event of non-payment defaults
relating to senior indebtedness in situations where there has not been an
acceleration of senior indebtedness.

A failure to make any payment on the subordinated debt securities as a result of
the foregoing provisions will not affect our obligations to the holders of the
subordinated debt securities to pay the principal of, premium, if any, and
interest on the subordinated debt securities as and when such payment
obligations become due.

The holders of senior indebtedness will be entitled to receive payment in full
of all amounts due or to become due on senior indebtedness, or provisions will
be made for such payment, before the holders of the subordinated debt securities
are entitled to receive any payment or distribution of any kind relating to the
subordinated debt securities or on account of any purchase or other acquisition
of the subordinated debt securities by us or any of our subsidiaries, in the
event of:

[spacer.gif] [spacer.gif] [spacer.gif] •  insolvency or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case, relating to us or our assets;

10


--------------------------------------------------------------------------------





[spacer.gif] [spacer.gif] [spacer.gif] •  any liquidation, dissolution or other
winding up of Emeritus, whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy; or

[spacer.gif] [spacer.gif] [spacer.gif] •  any assignment for the benefit of our
creditors or any other marshalling of our assets and liabilities.

In addition, the rights of the holders of the subordinated debt securities will
be subrogated to the rights of the holders of senior indebtedness to receive
payments and distributions of cash, property and securities applicable to the
senior indebtedness until the principal of, premium, if any, and interest on the
subordinated debt securities are paid in full.

Because of these subordination provisions, our creditors who hold senior
indebtedness or other unsubordinated indebtedness may recover a greater
percentage of the debt owed to them than the holders of the subordinated debt
securities.

The indenture will not limit the aggregate amount of senior indebtedness that we
may issue. If this prospectus is being delivered in connection with the offering
of a series of subordinated debt securities, the accompanying prospectus
supplement or the information incorporated in this prospectus by reference will
set forth the approximate amount of senior debt outstanding as of a recent date.

Convertible Debt Securities

We will set forth in the prospectus supplement the terms on which a series of
senior or subordinated debt securities may be convertible or exchangeable for
our common, preferred or other capital stock, including the conversion or
exchange rate, as applicable, or how it will be calculated, and the applicable
conversion or exchange period. We will include provisions as to whether the
conversion or exchange is mandatory, at the option of the holder or at our
option. We may include provisions pursuant to which the number of our securities
or the securities of a third-party that the holders of the series of debt
securities receive upon conversion or exchange would, under the circumstances
described in those provisions, be subject to adjustment, or pursuant to which
those holders would, under those circumstances, receive cash, securities or
other property upon conversion or exchange, for example in the event of our
merger or consolidation with another entity.

Use of Global Securities

The debt securities of any series may be issued in whole or in part in the form
of one or more global debt securities that will be deposited with a depositary
or its nominee identified in the series prospectus supplement.

The specific terms of the depositary arrangement covering debt securities will
be described in the prospectus supplement relating to that series. We anticipate
that the following provisions or similar provisions will apply to depositary
arrangements relating to debt securities, although to the extent the terms of
any arrangement differs from those described in this section, the terms of the
arrangement shall supersede those in this section. In this section, the term
debt securities will refer to both senior, subordinated and convertible debt
securities.

Upon the issuance of a global security, the depositary for the global security
or its nominee will credit, to accounts in its book-entry registration and
transfer system, the principal amounts of the debt securities represented by the
global security. These accounts will be designated by the underwriters or agents
with respect to such debt securities or by us if such debt securities are
offered and sold directly by us. Only institutions that have accounts with the
depositary or its nominee, and persons who hold beneficial interests through
those participants, may own beneficial interests in a global security. Ownership
of beneficial interests in a global security will be shown only on, and the
transfer of those ownership interests will be effected only through, records
maintained by the depositary, its nominee or any such participants. The laws of
some states require that certain purchasers of securities take physical delivery
of such securities in definitive form. These laws may prevent you from
transferring your beneficial interest in a global security.

As long as the depositary or its nominee is the registered owner of a global
security, the depositary or nominee will be considered the sole owner or holder
of the debt securities represented

11


--------------------------------------------------------------------------------





by the global security. Except as described below, owners of beneficial
interests in a global security will not be entitled to have debt securities
registered in their names and will not be entitled to receive physical delivery
of the debt securities in definitive form.

We will make all payments of principal of, any premium and interest on, and any
additional amounts with respect to, debt securities issued as global securities
to the depositary or its nominee. Neither we nor the trustee, any paying agent
or the security registrar assumes any responsibility or liability for any aspect
of the depositary’s or any participant’s records relating to, or for payments
made on account of, beneficial interests in a global security.

We expect that the depositary for a series of debt securities or its nominee,
upon receipt of any payment with respect to such debt securities, will credit
immediately participants’ accounts with payments in amounts proportionate to
their respective beneficial interest in the principal amount of the global
security for such debt securities as shown on the records of such depositary or
its nominee. We also expect that payments by participants to owners of
beneficial interests in such global security held through such participants will
be governed by standing instructions and customary practices, as is now the case
with securities held for the accounts of customers registered in ‘‘street
name,’’ and will be the responsibility of such participants.

The indenture provides that if:

[spacer.gif] [spacer.gif] [spacer.gif] •  the depositary notifies us that it is
unwilling or unable to continue as depositary for a series of debt securities,
or if the depositary is no longer legally qualified to serve in that capacity,
and we have not appointed a successor depositary within 90 days of written
notice,

[spacer.gif] [spacer.gif] [spacer.gif] •  we determine that a series of debt
securities will no longer be represented by global securities and we execute and
deliver an order to that effect to the trustee, or

[spacer.gif] [spacer.gif] [spacer.gif] •  an event of default with respect to a
series of debt securities occurs and continues,

the global securities for that series will be exchanged for registered debt
securities in definitive form. The definitive debt securities will be registered
in the name or names the depositary instructs the trustee. We expect that these
instructions may be based upon directions the depositary receives from
participants with respect to ownership of beneficial interests in global
securities.

12


--------------------------------------------------------------------------------





DESCRIPTION OF WARRANTS

We may issue, either separately or together with other securities, warrants for
the purchase of any, including any combination, of common stock, preferred stock
or convertible preferred stock that we may sell under this prospectus.

The warrants will be issued under warrant agreements to be entered into between
us and a bank or trust company, as warrant agent, all to be set forth in the
applicable prospectus supplement relating to any or all warrants with respect to
which this prospectus is being delivered. Copies of the form of agreement for
each warrant, which we refer to collectively as ‘‘warrant agreements,’’
including the forms of certificates representing the warrants, which we refer to
collectively as ‘‘warrant certificates,’’ and reflecting the provisions to be
included in such agreements that will be entered into with respect to a
particular offering of each type of warrant, will be filed with the Commission
and incorporated by reference as exhibits to the registration statement of which
this prospectus is a part or as an exhibit to a current report on Form 8-K.

The following description sets forth certain general terms and provisions of the
warrants to which any prospectus supplement may relate. The particular terms of
the warrants to which any prospectus supplement may relate and the extent, if
any, to which the general provisions may apply to the warrants so offered will
be described in the applicable prospectus supplement. To the extent that any
particular terms of the warrants, warrant agreements or warrant certificates
described in a prospectus supplement differ from any of the terms described in
this section, then the terms described in this section will be deemed to have
been superseded by that prospectus supplement. We encourage you to read the
applicable warrant agreement and warrant certificate for additional information
before you purchase any of our warrants.

General

The prospectus supplement will describe the terms of the warrants with respect
to which this prospectus is being delivered, as well as the related warrant
agreement and warrant certificates, including the following, where applicable:

[spacer.gif] [spacer.gif] [spacer.gif] •  the number of securities purchasable
upon exercise of each warrant and the initial price at which the number of
securities may be purchased upon such exercise;

[spacer.gif] [spacer.gif] [spacer.gif] •  the designation and terms of the
securities, if other than common stock, purchasable upon exercise of the
warrants and of any securities, if other than common stock, with which the
warrants are issued;

[spacer.gif] [spacer.gif] [spacer.gif] •  the procedures and conditions relating
to the exercise of the warrants;

[spacer.gif] [spacer.gif] [spacer.gif] •  the date, if any, on and after which
the warrants, and any securities with which the warrants are issued, will be
separately transferable;

[spacer.gif] [spacer.gif] [spacer.gif] •  the offering price, if any, of the
warrants;

[spacer.gif] [spacer.gif] [spacer.gif] •  the date on which the right to
exercise the warrants will commence and the date on which that right will
expire;

[spacer.gif] [spacer.gif] [spacer.gif] •  if applicable, a discussion of the
material United States federal income tax considerations applicable to the
exercise of the warrants;

[spacer.gif] [spacer.gif] [spacer.gif] •  whether the warrants represented by
the warrant certificates will be issued in registered or bearer form and, if
registered, where they may be transferred and registered;

[spacer.gif] [spacer.gif] [spacer.gif] •  call provisions, if any, of the
warrants;

[spacer.gif] [spacer.gif] [spacer.gif] •  antidilution or other adjustment
provisions, if any, of the warrants; and

[spacer.gif] [spacer.gif] [spacer.gif] •  any other material terms of the
warrants.

The description of warrants in the prospectus supplement will not necessarily be
complete and will be qualified in its entirety by reference to the warrant
agreement and warrant certificate relating to the warrants being offered.

13


--------------------------------------------------------------------------------





Exercise of Warrants

Each warrant will entitle the holder to purchase for cash that number of
securities at the exercise price set forth in, or to be determined as set forth
in, the applicable prospectus supplement relating to the warrants. Unless
otherwise specified in the applicable prospectus supplement, warrants may be
exercised at the corporate trust office of the warrant agent or any other office
indicated in the applicable prospectus supplement at any time up to the close of
business, New York City time, on the expiration date set forth in the applicable
prospectus supplement. After the close of business, New York City time, on the
expiration date, unexercised warrants will become void. Upon receipt of payment
and the warrant certificate properly completed and duly executed, we will, as
soon as practicable, issue the securities purchasable upon exercise of the
warrant. If less than all of the warrants represented by the warrant certificate
are exercised, a new warrant certificate will be issued for the remaining amount
of warrants.

No Rights of Security Holder Prior to Exercise

Before the exercise of their warrants, holders of warrants will not have any of
the rights of holders of the securities purchasable upon the exercise of the
warrants, and will not be entitled to, among other things, vote or receive
dividend payments or similar distributions on the securities purchasable upon
exercise.

Exchange of Warrant Certificates

Warrant certificates may be exchangeable for new warrant certificates of
different denominations at the corporate trust office of the warrant agent or
any other office indicated in the applicable prospectus supplement.

DESCRIPTION OF UNITS

We may issue units to purchase one or more of the Securities referenced herein.
The terms of such units will be set forth in a prospectus supplement. The form
of units and the applicable unit agreement will be filed with the Commission and
incorporated by reference as exhibits to the registration statement of which
this prospectus is a part or as an exhibit to a current report on Form 8-K. We
encourage you to read the applicable unit agreement and unit before you purchase
any of our units.

14


--------------------------------------------------------------------------------





PLAN OF DISTRIBUTION

We may, from time to time, sell any or all of their shares of common stock on
The Nasdaq Capital Market or any other stock exchange, market or trading
facility on which the shares are traded or in private transactions. These sales
may be at fixed or negotiated prices.

We may use any one or more of the following methods when selling our securities:

[spacer.gif] [spacer.gif] [spacer.gif] •  direct sales to purchasers;

[spacer.gif] [spacer.gif] [spacer.gif] •  through underwriters or dealers;

[spacer.gif] [spacer.gif] [spacer.gif] •  ordinary brokerage transactions and
transactions in which the broker-dealer solicits purchasers;

[spacer.gif] [spacer.gif] [spacer.gif] •  block trades in which the
broker-dealer will attempt to sell the securities as agent but may position and
resell a portion of the block as principal to facilitate the transaction;

[spacer.gif] [spacer.gif] [spacer.gif] •  purchases by a broker-dealer as
principal and resale by the broker-dealer for its account;

[spacer.gif] [spacer.gif] [spacer.gif] •  an exchange distribution in accordance
with the rules of the applicable exchange;

[spacer.gif] [spacer.gif] [spacer.gif] •  privately negotiated transactions;

[spacer.gif] [spacer.gif] [spacer.gif] •  settlement of short sales entered into
after the effective date of the registration statement of which this prospectus
is a part;

[spacer.gif] [spacer.gif] [spacer.gif] •  broker-dealers may agree with us to
sell a specified number of such securities at a stipulated price per share;

[spacer.gif] [spacer.gif] [spacer.gif] •  through the writing or settlement of
options or other hedging transactions, whether through an options exchange or
otherwise;

[spacer.gif] [spacer.gif] [spacer.gif] •  a combination of any such methods of
sale; or

[spacer.gif] [spacer.gif] [spacer.gif] •  any other method permitted pursuant to
applicable law.

If underwriters are used in the sale of any shares, the shares will be acquired
by the underwriters for their own account and may be resold from time to time in
one or more transactions, including negotiated transactions, at a fixed public
offering price or at varying prices determined at the time of sale. The shares
may be either offered to the public through underwriting syndicates represented
by managing underwriters, or directly by underwriters. Generally, the
underwriters’ obligations to purchase the shares will be subject to certain
conditions precedent. The underwriters will be obligated to purchase all of the
shares if they purchase any of the shares (other than any shares purchased upon
exercise of any option to purchase additional shares).

Broker-dealers engaged by us may arrange for other brokers-dealers to
participate in sales. Broker-dealers may receive commissions or discounts from
us (or, if any broker-dealer acts as agent for the purchaser of shares, from the
purchaser) in amounts to be negotiated, but, except as set forth in a supplement
to this Prospectus, in the case of an agency transaction not in excess of a
customary brokerage commission in compliance with NASDR Rule 2440; and in the
case of a principal transaction a markup or markdown in compliance with NASDR
IM-2440.

In connection with the sale of the common stock or interests therein, we may
enter into hedging transactions with broker-dealers or other financial
institutions, which may in turn engage in short sales of the Common Stock in the
course of hedging the positions they assume. We may also sell shares of the
common stock short and deliver these securities to close out their short
positions, or loan or pledge the common stock to broker-dealers that in turn may
sell these securities. We may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

15


--------------------------------------------------------------------------------





We and any broker-dealers or agents that are involved in selling the securities
may be deemed to be ‘‘underwriters’’ within the meaning of the Securities Act in
connection with such sales. In such event, any commissions received by such
broker-dealers or agents and any profit on the resale of the securities
purchased by them may be deemed to be underwriting commissions or discounts
under the Securities Act. In no event shall any broker-dealer receive fees,
commissions and markups which, in the aggregate, would exceed eight percent
(8%).

The Company will pay all fees and expenses incident to the registration of the
shares. The Company may agree to indemnify any underwriters or agents against
certain losses, claims, damages and liabilities, including liabilities under the
Securities Act.

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution.

16


--------------------------------------------------------------------------------





LEGAL MATTERS

The validity of the issuance of securities offered by this prospectus will be
passed upon for us by Weil, Gotshal & Manges LLP, New York, New York.

EXPERTS

The consolidated financial statements and management’s report on the
effectiveness of internal control over financial reporting incorporated in this
prospectus by reference from the Company’s Annual Report on Form 10-K for the
year ended December 31, 2006 have been audited by Deloitte & Touche LLP, an
independent registered public accounting firm, as stated in their reports which
are incorporated by reference (which reports (1) express an unqualified opinion
on the consolidated financial statements and include explanatory paragraphs
referring to the Company’s change in the method of accounting for stock-based
compensation effective January 1, 2006 as discussed in Note 2 to the
consolidated financial statements and to the Company’s ability to continue as a
going concern as discussed in Note 1 to the consolidated financial statements,
(2) express an unqualified opinion on management’s assessment regarding the
effectiveness of internal control over financial reporting, and (3) express an
unqualified opinion on the effectiveness of internal control over financial
reporting), and have been so incorporated in reliance upon the reports of such
firm given upon their authority as experts in accounting and auditing.

WHERE YOU CAN FIND MORE INFORMATION

The documents incorporated by reference into this prospectus are available from
us upon request. We will provide a copy of any and all of the information that
is incorporated by reference in this prospectus, without charge, upon written or
oral request. If you would like to obtain this information from us, please
direct your request, either in writing or by telephone, to:

Investor Relations
EpiCept Corporation
777 Old Saw Mill River Road
Tarrytown, NY 10591
(914) 606-3500

We file reports, proxy statements and other information with the SEC. Copies of
our reports, proxy statements and other information may be inspected and copied
at the SEC’s Public Reference Room at 100 F. Street, N.E., Washington, D.C.
20549. Copies of these materials can also be obtained by mail at prescribed
rates from the Public Reference Room of the SEC, 100 F. Street, N.E.,
Washington, D.C. 20549. You may obtain information on the operation of the
Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an
internet site that contains reports, proxy and information statements and other
information regarding EpiCept and other issuers that file electronically with
the SEC. The address of the SEC internet site is www.sec.gov. This information
is also available on our website at www.epicept.com.

Reports, proxy statements and other information regarding us may also be
inspected at:

The National Association of Securities Dealers
1735 K Street, N.W.
Washington, D.C. 20006

We have filed a registration statement on Form S-3 under the Securities Act with
the SEC with respect to the securities to be sold hereunder. This prospectus has
been filed as part of that registration statement. This prospectus does not
contain all of the information set forth in the registration statement because
certain parts of the registration statement are omitted in accordance with the
rules and regulations of the SEC. The registration statement is available for
inspection and copying as set forth above.

17


--------------------------------------------------------------------------------





INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE

The SEC allows us to ‘‘incorporate by reference’’ into this prospectus the
information we have filed with the SEC. This means that we can disclose
important information by referring you to those documents. All documents that
EpiCept subsequently files with the SEC pursuant to Sections 13(a), 13(c), 14 or
15(d) of the Exchange Act, prior to the termination of this offering, will be
deemed to be incorporated by reference into this prospectus and to be a part
hereof from the date of filing of such documents. Unless expressly incorporated
into this prospectus, a Current Report (or portion thereof) furnished, but not
filed, on Form 8-K shall not be incorporated by reference into this prospectus.
Any statement contained in a document incorporated or deemed to be incorporated
by reference in this prospectus shall be deemed to be modified or superseded for
purposes of this prospectus to the extent that a statement contained herein or
in any other subsequently filed document which also is or is deemed to be
incorporated by reference herein modifies or supersedes such statement. Any such
statement so modified or superseded shall not be deemed, except as so modified
or superseded, to constitute a part of this prospectus. We are not, however,
incorporating by reference any documents or portions thereof, whether
specifically listed below or filed in the future, that are not deemed ‘‘filed’’
with the SEC, including information furnished pursuant to Item 2.02 or 7.01 of
Form 8-K.

We incorporate by reference the following documents that we have filed with the
SEC and any filings that we will make with the SEC in the future under Sections
13(a), 13(c), 14 or 15(d) of the Exchange Act until this offering is terminated:

[spacer.gif] [spacer.gif] [spacer.gif] •  Quarterly Report on Form 10-Q for the
fiscal quarter ended June 30, 2007;

[spacer.gif] [spacer.gif] [spacer.gif] •  Quarterly Report on Form 10-Q for the
fiscal quarter ended March 31, 2007;

[spacer.gif] [spacer.gif] [spacer.gif] •  Annual Report on Form 10-K for the
fiscal year ended December 31, 2006;

[spacer.gif] [spacer.gif] [spacer.gif] •  Definitive Proxy Statement on
Schedule 14A dated March 2, 2007, relating to our special meeting of
stockholders held on April 6, 2007;

[spacer.gif] [spacer.gif] [spacer.gif] •  Definitive Proxy Statement on
Schedule 14A dated April 23, 2007, relating to our annual meeting of
stockholders held on May 23, 2007;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
February 5, 2007;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
April 9, 2007;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
April 10, 2007;

[spacer.gif] [spacer.gif] [spacer.gif] •  Amended Current Report on Form 8-K
filed April 11, 2007;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
May 30, 2007;

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
June 29, 2007; and

[spacer.gif] [spacer.gif] [spacer.gif] •  Current Report on Form 8-K filed
August 27, 2007.

Copies of these filings are available free of charge by writing to EpiCept
Corporation, 777 Old Saw Mill River Road, Tarrytown, New York 10591,
Attention: Robert W. Cook, Secretary, or by telephoning us at (914) 606-3500.

Any statement made in this prospectus concerning the contents of any contract,
agreement or other document is only a summary of the actual document. You may
obtain a copy of any document summarized in this prospectus at no cost by
writing to or telephoning us at the address and telephone number given above.
Each statement regarding a contract, agreement or other document is qualified in
its entirety by reference to the actual document.

18


--------------------------------------------------------------------------------





[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]

[html_epiceptlogo.jpg]

 

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]


--------------------------------------------------------------------------------
